Exhibit 10.1
ARRANGEMENT AGREEMENT
BETWEEN
FEDERAL SIGNAL CORPORATION
-AND-
1815315 ONTARIO LIMITED
-AND-
SIRIT INC.
January 13, 2010



--------------------------------------------------------------------------------



 



 

TABLE OF CONTENTS

              Page  
ARTICLE 1
       
INTERPRETATION
    2  
1.1 Definitions
    2  
1.2 Interpretation Not Affected by Headings
    14  
1.3 Number and Gender
    14  
1.4 Date for Any Action
    14  
1.5 Currency
    14  
1.6 Accounting Matters
    14  
1.7 Knowledge
    14  
1.8 Schedules
    14  
1.9 Other Definitional and Interpretive Provisions
    15  
 
       
ARTICLE 2
       
THE ARRANGEMENT
    15  
2.1 Arrangement
    15  
2.2 Interim Order
    15  
2.3 The Company Meeting
    16  
2.4 The Company Circular
    17  
2.5 Continuance
    18  
2.6 Final Order
    18  
2.7 Court Proceedings
    18  
2.8 Articles of Arrangement and Effective Date
    19  
2.9 Payment of Consideration
    19  
2.10 Public Communications
    20  
 
       
ARTICLE 3
       
REPRESENTATIONS AND WARRANTIES OF THE COMPANY
    20  
3.1 Representations and Warranties
    20  
3.2 Disclaimer of Additional Representations and Warranties
    20  
3.3 Survival of Representations and Warranties
    20  
 
       
ARTICLE 4
       
REPRESENTATIONS AND WARRANTIES OF PARENT AND ACQUIRECO
    20  
4.1 Representations and Warranties
    20  
4.2 Disclaimer of Additional Representations and Warranties
    21  

- i -



--------------------------------------------------------------------------------



 



 

TABLE OF CONTENTS
(continued)

              Page  
4.3 Survival of Representations and Warranties
    21  
 
       
ARTICLE 5
       
COVENANTS OF COMPANY AND ACQUIRECO
    21  
5.1 Covenants of the Company Regarding the Conduct of Business
    21  
5.2 Covenants of the Company Regarding the Arrangement
    24  
5.3 Covenants of Acquireco Regarding the Performance of Obligations
    25  
5.4 Mutual Covenants
    26  
5.5 Performance of Acquireco
    26  
 
       
ARTICLE 6
       
CONDITIONS
    27  
6.1 Mutual Conditions Precedent
    27  
6.2 Additional Conditions Precedent to the Obligations of Acquireco
    27  
6.3 Additional Conditions Precedent to the Obligations of the Company
    29  
6.4 Satisfaction of Conditions
    29  
 
       
ARTICLE 7
       
ADDITIONAL AGREEMENTS
    30  
7.1 Notice and Cure Provisions
    30  
7.2 Non-Solicitation
    30  
7.3 Notice of Superior Proposal Determination and Right to Match
    32  
7.4 Agreement as to Damages
    33  
7.5 Fees and Expenses; Other Payments
    34  
7.6 Injunctive Relief and Specific Performance
    34  
7.7 Access to Information; Confidentiality Agreement
    35  
7.8 Insurance
    35  
7.9 Restructuring
    36  
7.10 Withholding Rights
    37  
 
       
ARTICLE 8
       
TERM, TERMINATION, AMENDMENT AND WAIVER
    37  
8.1 Term
    37  
8.2 Termination
    37  
8.3 Waiver
    39  

- ii -



--------------------------------------------------------------------------------



 



 

TABLE OF CONTENTS
(continued)

              Page  
ARTICLE 9
       
GENERAL PROVISIONS
    39  
9.1 Notices
    39  
9.2 Governing Law
    41  
9.3 Third Parties
    41  
9.4 Time of Essence
    41  
9.5 Entire Agreement, Binding Effect and Assignment
    41  
9.6 Severability
    41  
9.7 Counterparts, Execution
    42  
9.8 Amendments
    42  

Schedule A — Continuance Resolution
Schedule B — Arrangement Resolution
Schedule C — Plan of Arrangement
Schedule D — Representations and Warranties of the Company
Schedule E — Representations and Warranties of Parent and Acquireco
- iii -



--------------------------------------------------------------------------------



 



 

ARRANGEMENT AGREEMENT
     THIS ARRANGEMENT AGREEMENT dated January 13, 2010
B E T W E E N:
FEDERAL SIGNAL CORPORATION, a corporation incorporated under the laws of
Delaware (“Parent”)
- and -
1815315 ONTARIO LIMITED, a corporation incorporated under the laws of Ontario
(“Acquireco”)
- and -
SIRIT INC., a corporation existing under the laws of the Territory of Yukon (the
“Company”)
     WHEREAS, Parent desires to acquire all of the Company Shares (as
hereinafter defined);
     AND WHEREAS, Acquireco is a wholly-owned subsidiary of Parent formed for
the purpose of, among other things, acquiring all of the Company Shares;
     AND WHEREAS the board of directors of the Company (the “Board of
Directors”) has unanimously determined, after consultation with its Financial
Advisor (as hereinafter defined), that the consideration per Company Share to be
received by the Company Shareholders (as hereinafter defined) pursuant to the
Arrangement (as hereinafter defined) is fair and that the Continuance (as
hereinafter defined) and the transactions contemplated in the Arrangement are in
the best interests of the Company; and the Board of Directors unanimously has
resolved to support the Continuance and the Arrangement and to unanimously
recommend acceptance of the Continuance and the Arrangement to the Company
Shareholders, all on the terms and subject to the conditions contained herein;
     AND WHEREAS all of the members of the Board of Directors and Wolf Bielas
and certain significant shareholders have concurrently with the execution and
delivery of this Agreement entered into the Voting Agreement (as hereinafter
defined);
     THIS AGREEMENT WITNESSES THAT in consideration of the covenants and
agreements herein contained and other good and valuable consideration (the
receipt and sufficiency of which are hereby acknowledged), the Parties (as
hereinafter defined) hereto covenant and agree as follows:



--------------------------------------------------------------------------------



 



 

- 2 -
ARTICLE 1
INTERPRETATION
1.1 Definitions
     In this Agreement, unless the context otherwise requires:

    “Acquisition Proposal” means (a) any offer, proposal or inquiry relating to
any (i) merger, amalgamation, business combination, take-over bid, tender offer,
arrangement, consolidation, recapitalization, reorganization, liquidation,
dissolution, winding up, distribution or share exchange involving the Company
and/or one or more of its subsidiaries, (ii) sale of assets (including shares of
subsidiaries) of the Company and/or one or more of its subsidiaries representing
20% or more of the consolidated assets or contributing 20% or more of the
consolidated revenue of the Company or its subsidiaries (or any lease, license,
long-term supply agreement or other arrangement having the same economic
effect), (iii) sale or acquisition in any manner, directly or indirectly of
beneficial or registered ownership of 20% or more the equity securities of the
Company (or rights or interests therein or thereto), or similar transactions
involving the Company and/or one or more of its subsidiaries; or (b) a proposal
or offer or public announcement or other public disclosure of an intention to do
any of the foregoing, directly or indirectly, excluding, in each case the
Arrangement or any transaction to which Parent or any of its affiliates are a
party, any transaction involving only the Company and/or one or more of its
subsidiaries but including for greater certainty any modification or proposed
modification to an Acquisition Proposal;

    “affiliate” has the meaning ascribed thereto in National Instrument 45-106
of the Canadian Securities Administrators;       “Agreement” means this
Agreement, including all schedules, and all amendments or restatements hereof
(if any);       “Arrangement” means the proposed arrangement under section 182
of the OBCA on the terms and subject to the conditions set out in the Plan of
Arrangement, subject to any amendments or variations thereto made in accordance
with this Agreement or the Plan of Arrangement or made at the direction of the
Court in the Final Order with the consent of the Company and Acquireco, each
acting reasonably;       “Arrangement Resolution” means the special resolution
approving the Plan of Arrangement to be considered at the Company Meeting,
substantially in the form and content of Schedule B hereto;       “Articles of
Arrangement” means the articles of arrangement of the Company in respect of the
Arrangement, to be sent to the Director pursuant to the OBCA after the Final
Order is made;       “Articles of Continuance” means the articles of continuance
of the Company in respect of the Continuance, to be sent to the Director
pursuant to the OBCA in accordance with Section 2.6;



--------------------------------------------------------------------------------



 



- 3 -



    “associate” has the meaning ascribed thereto in the Securities Act;      
“Board of Directors” has the meaning ascribed thereto in the recitals;      
“business day” means any day, other than a Saturday, a Sunday or a day on which
commercial banks are closed in Toronto, Canada or Chicago, USA;       “Business
Intellectual Property” means the Licensed Intellectual Property and the Owned
Intellectual Property;       “Certificate of Arrangement” means the certificate
or other confirmation of filing giving effect to the Arrangement to be issued by
the Director pursuant to section 183(2) of the OBCA after the Articles of
Arrangement have been filed;       “Code” means the United States Internal
Revenue Code of 1986;       “Company Circular” means the notice of the Company
Meeting and accompanying management proxy circular, including all schedules,
appendices and exhibits thereto, to be sent to, among others, the Company
Shareholders in connection with the Company Meeting, as amended, supplemented or
otherwise modified from time to time;       “Company Disclosure Letter” means
the letter of disclosure dated as of the date hereof and delivered by the
Company to Parent and Acquireco with respect to certain matters in this
Agreement;       “Company Financial Statements” has the meaning ascribed thereto
in Section (i) of Schedule D hereto;       “Company Meeting” means the special
meeting of Company Shareholders, including any adjournment or postponement
thereof, to be called and held in accordance with the Interim Order to consider
the Continuance Resolution and the Arrangement Resolution;       “Company Plans”
means all plans, arrangements, agreements, programs, policies, practices or
undertakings, whether oral or written, formal or informal, funded or unfunded,
insured or uninsured, registered or unregistered which the Company or any of its
subsidiaries is a party to or bound by or in which the Employees or their
dependents participate, in connection with their employment by the Company, or
which the Company or any of its subsidiaries has, or will have, any liability or
contingent liability under or, pursuant to which payments are made, or benefits
are provided or an entitlement to payments or benefits may arise with respect to
any Employees or former employees, directors or officers of the Company or any
of its subsidiaries or Consultants (or any spouses, dependants, survivors or
beneficiaries of any such persons), relating to retirement savings, pensions,
bonuses, profit sharing, retention, severance, deferred compensation, incentive
compensation, life or accident insurance, hospitalization, health, medical or
dental treatment or expenses, disability, employee loans, vacation pay,
severance or termination pay or other employee benefits, but excluding Statutory
Plans;



--------------------------------------------------------------------------------



 



- 4 -



    “Company Shareholders” means the registered or beneficial holders of Company
Shares, as the context requires;       “Company Shares” means the common shares
in the capital of the Company;       “Company’s Public Disclosure Record” means
all reports, schedules, forms, statements and other documents (including
exhibits and other information incorporated therein) filed by the Company with
the OSC since January 1, 2008 and on or before January 12, 2010 that are
available to the public on SEDAR;       “Confidentiality Agreement” means the
letter agreement dated September 28, 2009 between Parent and the Company;      
“Consideration” means $0.30 in cash per Company Share, subject to adjustment in
accordance with Section 2.6 of the Plan of Arrangement;       “Consultant” means
any individual whose relationship to the Company or any of its subsidiaries is
that of independent contractor;       “Continuance” means the continuance of the
Company as a corporation under the OBCA to be effected prior to the Effective
Time;       “Continuance Resolution” means the special resolution approving the
Continuance to be considered at the Company Meeting, substantially in the form
and content of Schedule A hereto;       “Contract” means any contract, license,
lease, franchise, agreement, commitment, understanding or other legally binding
right or obligation to which the Company or any of its subsidiaries is a party
or by which any of them, or any of their respective properties or assets, may be
bound or by which the Company or any of its subsidiaries has any liability and,
for greater certainty, shall exclude Company Plans;       “Court” means the
Superior Court of Justice (Ontario);       “Credit Agreement” means,
collectively, (i) the loan and security agreement, dated June 12, 2009 between
Sirit Inc., Sirit Technologies Inc., Sirit Corp., RSI ID Technologies, Inc.,
Sirit Corp. and Silicon Valley Bank, (ii) the export-import bank loan and
security agreement, dated June 12, 2009, between Sirit Inc., Sirit Technologies
Inc., Sirit Corp., RSI ID Technologies, Inc., Sirit Corp. and Silicon Valley
Bank, and (iii) the borrower agreement, dated June 12, 2009, between Sirit Inc.,
the Export-Import Bank of the United States and Silicon Valley Bank;      
“Credit Agreement Indebtedness Amount” has the meaning ascribed thereto in
Section 6.2(e);       “D&O Insurance” has the meaning ascribed thereto in
Section 7.8(1);



--------------------------------------------------------------------------------



 



- 5 -



    “Depository” means Equity Transfer & Trust Company or such other trust
company as may be agreed by the Parties;       “Director” means the Director
appointed pursuant to section 278 of the OBCA;       “Dissent Rights” means the
rights of dissent in respect of the Continuance described in the Plan of
Arrangement;       “Effective Date” means the date shown on the Certificate of
Arrangement giving effect to the Arrangement;       “Effective Time” has the
meaning ascribed thereto in the Plan of Arrangement;       “Employees” means
those individuals employed by the Company or any of its subsidiaries on a
full-time, part-time or temporary basis, including those employees on disability
leave, parental leave or other absence;       “Employment Contracts” means all
written Contracts, other than Company Plans, relating to the employment of an
Employee or Consultant, or providing for retention, termination, severance or
change of control benefits;       “Encumbrance” (and any grammatical variation
thereof) includes any mortgage, pledge, assignment, charge, lien, claim,
hypothec, security interest, adverse claim, option, right, privilege or other
third party interest or encumbrance of any kind, whether contingent or absolute;
      “Environment” means the ambient air, all layers of the atmosphere, surface
water, ground water, all land, all living organisms and the interacting natural
systems that include components of air, land, water, organic and inorganic
matter (including natural resources) and living organisms;       “Environmental
Laws” means all applicable Laws relating to the Environment, the protection of
the Environment, the regulation of Hazardous Materials (including the
transportation of dangerous goods), or occupational, employee and public health
and safety;       “ERISA” means the Employee Retirement Income Security Act of
1974;       “Fairness Opinion” means the opinion of the Financial Advisor, to
the effect that, as of the date of such opinion, the Consideration under the
Arrangement is fair, from a financial point of view, to Company Shareholders;  
    “Final Order” means the final order of the Court in a form acceptable to the
Parties acting reasonably, approving the Arrangement as such order may be
amended by the Court (with the consent of the Parties, each acting reasonably)
at any time prior to the Effective Time or, if appealed, then, unless such
appeal is withdrawn or dismissed, as affirmed or as amended (provided that any
such amendment is acceptable to the Parties, each acting reasonably) on appeal;



--------------------------------------------------------------------------------



 



- 6 -



    “Financial Advisor” means GMP Securities L.P., financial advisor to the
Company;

    “Financial Indebtedness” means in relation to a person (the “debtor”), an
obligation or liability (contingent or otherwise) of the debtor (a) for borrowed
money (including overdrafts and including amounts in respect of principal,
premium, interest or any other sum payable in respect of borrowed money) or for
the deferred purchase price of property or services, (b) under any loan, stock,
bond, note, debenture or other similar instrument or debt security, (c) under
any acceptance credit, bankers’ acceptance, Guarantee, letter of credit or other
similar facilities, (d) under any conditional sale, hire purchase or title
retention agreement with respect to property, under any capitalized lease
arrangement, under any sale and lease back arrangement or under any lease or any
other agreement having the commercial effect of a borrowing of money or treated
as a finance lease or capital lease in accordance with applicable accounting
principles, (e) under any foreign exchange transaction, any interest or currency
swap transaction, any fuel or commodity hedging transaction or any other kind of
derivative transaction, (f) in respect of any counter-indemnity obligation in
respect of a Guarantee, indemnity, bond, standby or documentary letter of credit
or any other instrument issued by a bank or financial institution, (g) in
respect of preferred stock (namely capital stock of any class or series that is
preferred as to the payment of dividends or distributions, or as to the
distribution of assets upon any voluntary or involuntary liquidation or
dissolution, over the capital stock of any other class or series) or redeemable
capital stock (namely any class or series of capital stock that, either by its
terms, by the terms of any security into which it is convertible or exchangeable
or by contract or otherwise, is, or upon the happening of an event or passage of
time would be, required to be redeemed on a specified date or is redeemable at
the option of the holder thereof at any time, or is convertible into or
exchangeable for debt securities at any time), (h) for any amount raised under
any transaction similar in nature to those described in clauses (a) to (g) of
this definition, or otherwise having the commercial effect of borrowing money
and classified as indebtedness under GAAP, (i) under a Guarantee, indemnity or
similar obligation entered into by the debtor in respect of an obligation or
liability of another person which would fall within clauses (a) to (h) of this
definition if the references to the debtor referred to the other person; for
greater certainty, Financial Indebtedness includes obligations and liabilities
of another person which would fall within clauses (a) to (h) of this definition
where such obligations or liabilities are secured by (or where such other person
has a right to require that such obligations or liabilities be secured by) a
security interest over any property of the debtor even though the debtor has not
assumed or become liable for the payment of such obligations or liabilities or
receivables sold, assigned, or discounted, but excludes (i) in respect of the
Company or a subsidiary obligations and liabilities owing to the Company or a
subsidiary, (ii) trade payables and accrued expenses arising in the ordinary
course of business, (iii) prepaid or deferred revenue arising in the ordinary
course of business, (iv) purchase price holdbacks arising in the ordinary course
of business in respect of a portion of the purchase prices of an asset to
satisfy unperformed obligations of the seller of such asset, and (v) earn-out
obligations until such obligations become a liability on the balance sheet of
such person in accordance with GAAP;

    “GAAP” means Canadian generally accepted accounting principles, as in effect
at the relevant time;



--------------------------------------------------------------------------------



 



- 7 -

    “Governmental Entity” means (a) any supranational, international,
multinational, national, federal, provincial, state, regional, municipal, local
or other government, governmental or public department, ministry, central bank,
court, tribunal, arbitral body, office, Crown corporation, commission,
commissioner, board, bureau or agency, whether domestic or foreign, (b) any
subdivision, agent or authority of any of the foregoing, or (c) any
quasi-governmental or private body, including any tribunal, commission, stock
exchange, regulatory agency or self-regulatory organization, exercising any
regulatory, expropriation or taxing authority (including the TSX);

    “Guarantee” of or by any person means any obligation, contingent or
otherwise, of such person guaranteeing any Financial Indebtedness of any other
person (the “primary obligor”) in any manner, whether directly or indirectly,
and including any obligation of such person, direct or indirect, (a) to purchase
or pay (or advance or supply funds for the purchase or payment of) such
Financial Indebtedness or to purchase (or to advance or supply funds for the
purchase of) any security for the payment of such Financial Indebtedness, (b) to
purchase property, securities or services for the purpose of assuring the owner
of such Financial Indebtedness of the payment of such Financial Indebtedness, or
(c) to maintain working capital, equity capital or other financial statement
condition or liquidity of the primary obligor so as to enable the primary
obligor to pay such Financial Indebtedness; provided, however, that the term
Guarantee shall not include endorsements for collection or deposit, in each case
in the ordinary course of business;

    “Hazardous Materials” means any chemical or other material or substance,
form of energy or other contaminant (as such term is defined in the
Environmental Protection Act (Ontario));

    “Indemnified Person” has the meaning ascribed thereto in Section 7.8;

    “Intellectual Property Rights” means (a) any and all proprietary rights
provided under: (i) patent law; (ii) copyright law (including moral rights);
(iii) trade-mark law; (iv) design patent or industrial design law;
(v) semi-conductor chip law; or (vi) any other statutory provision or common law
principle, including trade secret law, which may provide a right in either
hardware, software, documentation, ideas, formulae, algorithms, concepts,
inventions, processes or know-how generally, or the expression or use of such
hardware, software, documentation, ideas, formulae, algorithms, concepts,
inventions, processes or know-how; (b) any and all applications, registrations,
licenses, sub-licenses, franchises, agreements or any other evidence of a right
in any of the foregoing; and (c) all licenses and waivers and benefits of
waivers of the rights set out above and all rights to damages and profits by
reason of the infringement of any of the rights set out above;

    “Interim Order” means the interim order of the Court in a form acceptable to
the Parties, acting reasonably, providing for, among other things, the calling
and holding of the Company Meeting, as the same may be amended by the Court with
the consent of the Parties, each acting reasonably;



--------------------------------------------------------------------------------



 



- 8 -

    “IP Agreements” means Contracts under which the Company or any of its
subsidiaries has received or granted a license to Business Intellectual Property
which is material to the business of the Company or any of its subsidiaries as
currently conducted;

    “Law” or “Laws” means all supranational, international, multinational,
federal, provincial, state, municipal, regional and local laws (including common
law), by-laws, statutes, rules, regulations, principles of law and equity,
orders, rulings, certificates, ordinances, judgments, injunctions,
determinations, awards, decrees, codes, policies or other requirements, whether
domestic or foreign, and the terms and conditions of any grant of approval,
permission, authority or license of any Governmental Entity, and the term
“applicable” with respect to such Laws and in a context that refers to one or
more Parties, means such Laws as are binding upon or applicable to such Party or
its assets;

    “Licensed Intellectual Property” means all Intellectual Property Rights used
by the Company or its subsidiaries except for the Owned Intellectual Property;

    “Material Adverse Effect” means any fact, change, effect, circumstance,
event, occurrence, action, omission or development that, individually or in the
aggregate, (a) is or would reasonably be expected to be material and adverse to
the financial condition, business or annual results of operations of the Company
and its subsidiaries on a consolidated basis, or (b) prevents or could
reasonably be expected to prevent the ability of the Company to consummate the
transactions contemplated by this Agreement; provided any fact, change, effect,
circumstance, event, occurrence, action, omission or development resulting from
or arising in connection with any of the following shall not constitute a
Material Adverse Effect:

  (i)   any change in global, North American, national or regional political
conditions (including acts of terrorism);     (ii)   any natural disaster;    
(iii)   any change in general economic, business, regulatory, national or global
financial, currency exchange or securities market conditions;     (iv)   any
change in Law;     (v)   the announcement of the execution of this Agreement or
the transactions contemplated hereby or the performance of any obligation
hereunder;     (vi)   any action required by the terms of this Agreement or
undertaken by the Company at the request of or with the consent of Acquireco;  
  (vii)   any action that is not taken by the Company because it is prohibited
by the terms of this Agreement;     (viii)   the failure of the Company to meet
its internal or published forecasts, budgets, projections or revenue or earnings
predictions;





--------------------------------------------------------------------------------



 



- 9 -



  (ix)   any change in GAAP or regulatory accounting principles (or
interpretations thereof) generally;     (x)   any change in the trading price or
volume of the Company Shares (it being understood that the causes underlying
such change in market price or trading volume may be taken in account in
determining whether a Material Adverse Effect has occurred), or any suspension
of trading in securities generally or on any securities exchange on which any
securities of the Company trade; or     (xi)   any matter that has been
generally disclosed on SEDAR prior to the date of the Agreement or specifically
disclosed in the Company Disclosure Letter;

    provided, however, that with respect to the immediately preceding clauses
(i) through (iv) such matters do not have a disproportionate effect on the
Company and its subsidiaries taken as a whole, relative to other companies and
entities providing products and services in the field of radio frequency
identification;

    “Material Contract” means any Contract that: (a) in the case of Contracts
which are outside of the ordinary course of business, provides for obligations
or entitlements of the Company and/or its subsidiaries exceeding $100,000 per
annum, and in the case of Contracts in the ordinary course of business, provides
for obligations or entitlements of the Company and/or its subsidiaries exceeding
$250,000 per annum; (b) has a term in excess of 12 months and which is not
terminable by the Company or its subsidiaries upon notice of 3 months or less;
(c) is a joint venture or similar agreement in respect of any the design,
development, manufacture or implementation of radio frequency identification
products or solutions; (d) is a contract with a third party that contains most
favoured nations or similar clause in favour of the third party; (e) is a
contract that contains any non-competition or similar obligations or that
restricts the business of the Company or any subsidiary; (f) relates to any
Financial Indebtedness of the Company and/or its subsidiaries; (g) relates to
the disposition or acquisition by the Company or any of its subsidiaries after
the date of this Agreement of material assets or an ownership interest in a
business or pursuant to which the Company or any of its subsidiaries has any
material ownership or participation interest in any other person or other
business enterprise other than the Company’s subsidiaries; (h) relates to the
acquisition or sale by the Company of any operating business or the capital
stock or other ownership or participation interest of any other person and under
which the Company has any material continuing liability or obligation; or (i) is
a contract under which the Company or any of its subsidiaries has received a
licence to use any third party Intellectual Property Rights that are material to
the business of the Company or its subsidiaries;

    “material fact” has the meaning ascribed thereto in the Securities Act;    
  “MD&A” has the meaning ascribed thereto in Section (i) of Schedule D hereto;  
    “MI 61-101” has the meaning ascribed thereto in Section (dd) of Schedule D
hereto;



--------------------------------------------------------------------------------



 



- 10 -



    “OBCA” means the Business Corporations Act (Ontario);       “Option” means
an option to purchase a Company Share granted under the Stock Option Plan;      
“Option Amount” means, for each Option outstanding, the amount, if any, equal to
the Consideration less the applicable exercise price for such Option and net of
all applicable withholdings;       “Outside Date” means June 30, 2010 or such
later date as may be agreed to in writing by the Parties;       “Owned
Intellectual Property” means all Intellectual Property Rights owned in whole or
in part by the Company or its subsidiaries;       “Parties” means the Company,
Parent and Acquireco, and “Party” means any of them;       “Pension Plan” means
all registered Company Plans relating to retirement or retirement savings
including registered retirement savings plans or registered pension plans
(whether defined contribution plans or defined benefit plans);       “Permit”
means any license, permit, certificate, consent, order, grant, approval,
classification, registration, flagging or other authorization of and from any
Governmental Entity;       “Permitted Encumbrances” means, with respect to the
Company and its subsidiaries:

  (a)   statutory liens for Taxes not yet due or payable or which the Company or
its subsidiaries owing such Taxes is contesting in good faith but only for so
long as such contestation effectively postpones enforcement of any such liens or
Taxes, or if adequate reserves with respect thereto are maintained in the
appropriate financial statements;     (b)   statutory liens incurred or deposits
made in the ordinary course of the business of the Company and its subsidiaries
in connection with workers’ compensation, unemployment insurance and similar
legislation, but only to the extent that each such statutory lien or deposit
relates to amounts not yet due;     (c)   security given by the Company or any
of its subsidiaries pursuant to the Credit Agreement;     (d)   security given
by the Company or any of its subsidiaries to a public utility or any
Governmental Entity when required in the ordinary course of business of the
Company and its subsidiaries;     (e)   undetermined or inchoate construction,
mechanics or repair or storage liens arising in the ordinary course of the
business of the Company and its subsidiaries, with respect to amounts which are
not yet due and a claim for which has not been



--------------------------------------------------------------------------------



 



- 11 -

      filed or registered pursuant to applicable Law or of which notice in
writing has not been given to the Company or its subsidiaries;

  (f)   any reservations or exceptions contained in the original grants from the
Crown or Governmental Entity, as applicable;     (g)   easements, including
rights of way for, or reservations or rights of others relating to, sewers,
water lines, gas lines, pipelines, electric lines, telegraph and telephone lines
and other similar services and any registered restrictions or covenants that run
with the land, provided that there has been compliance with the provisions
thereof and that they do not in the aggregate materially detract from the
ability to use the real property subject to Real Property Leases and will not
materially and adversely affect the ability of the Company and its subsidiaries
to carry on their business as it has been carried on in the past;     (h)  
zoning by-laws, ordinances or other restrictions as to the use of real property,
and agreements with other persons registered against title to the real property
subject to Real Property Leases, provided that they do not in the aggregate
materially detract from the ability to use the real property subject to Real
Property Leases and will not materially and adversely affect the ability of the
Company and its subsidiaries to carry on their business as it has been carried
on in the past;     (i)   any Encumbrance to the extent it would constitute a
Permitted Lien under the Credit Agreement; and     (j)   such other defects or
irregularities of title as do not materially and adversely detract from the
value or interfere with the use of the properties or assets subject thereto or
affected thereby.

    “person” includes an individual, limited or general partnership, limited
liability company, limited liability partnership, trust, joint venture,
association, corporation, body corporate, unincorporated organization, trustee,
executor, administrator, legal representative, Governmental Entity or any other
entity, whether or not having legal status;       “Plan of Arrangement” means
the plan of arrangement, substantially in the form of Schedule C hereto, and any
amendments or variations thereto made in accordance with Section 9.8 hereof or
Section 5.2 of the Plan of Arrangement or made at the direction of the Court in
the Final Order with the consent of the Company and Acquireco, each acting
reasonably;       “Real Property Leases” means the leases, subleases and other
similar agreements (and all amendments or modifications thereto) under which the
Company or any of its subsidiaries uses or occupies or has the right to use or
occupy, now or in the future, any real property;       “Releases” includes
releasing, spilling, leaking, pumping, pouring, emitting, emptying, discharging,
injecting, migrating, escaping, leaching, disposing, dumping, depositing,



--------------------------------------------------------------------------------



 



- 12 -



    spraying, burying, abandoning, incinerating, seeping or placing, or any
similar action referred to in any Environmental Law;       “Requisite Approval”
means the approval of Company Shareholders in accordance with Section 2.2(b), as
may be modified by the Interim Order;       “Response Period” has the meaning
ascribed thereto in Section 7.3(1)(c);       “Returns” means all reports, forms,
schedules, elections, estimates, declarations of estimated Tax, information
statements and returns relating to, or required to be filed in connection with,
any Taxes;       “Securities Act” means the Securities Act (Ontario);      
“Securities Authorities” means the Ontario Securities Commission and the
applicable securities commissions and other securities regulatory authorities in
each of the other provinces and territories of Canada;       “Securities Laws”
means the Securities Act and all other applicable Canadian provincial and
territorial securities Laws and the rules and regulations and published policies
under or relating to the foregoing securities Laws and applicable stock exchange
rules and listing standards of the TSX;       “Shrink Wrap Software” means
software that is generally commercially available: (a) through or in consumer
retail stores; (b) from the software licensors or their distributors, sales
agents, representatives or other persons, including value-added and other
resellers or original equipment manufacturers; or (c) from the Internet pursuant
to “shrink wrap” or “click through” licenses;       “Statutory Plans” means
statutory plans or social security which the Company or any of its subsidiaries
is required to participate in or comply with, including the Canada Pension Plan
and plans administered pursuant to applicable health tax, workplace safety
insurance and employment insurance legislation;       “Stock Option Plan” means
the stock option plan for key persons of the Company as amended on April 26,
2007;       “subsidiary” means, with respect to a specified person, any entity,
whether incorporated or unincorporated, in which such person owns, directly or
indirectly, a majority of the securities or other ownership interests having by
their terms ordinary voting power to elect a majority of the directors or other
persons performing similar functions, or the management and policies of which
such person otherwise has the power to direct;       “Superior Proposal” shall
mean any unsolicited bona fide written Acquisition Proposal, which the Board of
Directors receives after the date hereof but before the time at which the
Arrangement Resolution is passed, to acquire not less than all of the
outstanding Company Shares or all or substantially all of the assets of the
Company and its subsidiaries on a consolidated basis and that: (a) is reasonably
capable of being



--------------------------------------------------------------------------------



 



- 13 -



    completed without undue delay, taking into account all financial, legal,
regulatory and other aspects of such Acquisition Proposal and the person making
such Acquisition Proposal; (b) that the Board of Directors determines, in its
good faith judgment, after receiving the advice of its outside legal and
financial advisors, is on terms and conditions more favourable to Company
Shareholders from a financial point of view than the Arrangement; (c) that did
not result from a breach of Section 7.2; (d) that is not subject to any due
diligence condition; and (e) is not subject to any financing condition and any
financing required to complete such Acquisition Proposal has been committed or
written confirmation is provided from the sources of financing to be used to
complete such Acquisition Proposal to the satisfaction of the Board;       “Tax
Act” means the Income Tax Act (Canada) and the regulations made thereunder, as
now in effect and as they may be promulgated or amended from time to time;      
“Taxes” means all supranational, national, federal, state, provincial,
territorial, county, municipal, local or foreign taxes, dues, duties, rates,
fees, imposts, levies, assessments, tariffs and other charges imposed, assessed
or collected by a Governmental Entity including, but not limited to, (a) any
gross income, net income, gross receipts, business, royalty, capital, capital
gains, goods and services, value added, franchise, license, occupation, premium,
capital stock, sales, use, real property, personal property, ad valorem,
transfer, license, profits, windfall profits, environmental, payroll,
employment, employer health, anti-dumping, countervail, excise, customs, duties,
stamp, occupation, or premium taxes, (b) all withholdings on amounts paid to or
by a person, (c) all employment insurance or other Statutory Plan premiums
payable to a Governmental Entity, (d) any fine, penalty, interest, or addition
to tax, (e) any tax imposed, assessed, or collected or payable pursuant to any
tax sharing agreement or any other arrangement relating to the sharing or
payment of any such tax, levy, assessment, tariff, duty, deficiency or fee, and
(f) any liability for any of the foregoing as a transferee, successor,
guarantor, or by contract or by operation of law;       “Technology” has the
meaning ascribed thereto in Section (bb)(x) of Schedule D hereto;      
“Termination Fee” has the meaning ascribed thereto in Section 7.4;       “TSX”
means the Toronto Stock Exchange;       “Voting Agreement” means the voting
agreement dated the date hereof between Parent and Acquireco, on the one hand,
and each of the directors of the Company and Wolf Bielas and certain significant
shareholders, on the other hand, pursuant to which such persons have agreed,
among other things, to support the Continuance and the Arrangement and to vote
the Company Shares beneficially owned by them in favour of the Continuance
Resolution and the Arrangement Resolution; and       “YBCA” means the Business
Corporations Act (Yukon).





--------------------------------------------------------------------------------



 



- 14 -



1.2 Interpretation Not Affected by Headings
     The division of this Agreement into Articles, Sections, subsections and
paragraphs and the insertion of headings are for convenience of reference only
and shall not affect in any way the meaning or interpretation of this Agreement.
Unless the contrary intention appears, references in this Agreement to an
Article, Section, subsection, paragraph or Schedule by number or letter or both
refer to the Article, Section, subsection, paragraph or Schedule, respectively,
bearing that designation in this Agreement.
1.3 Number and Gender
     In this Agreement, unless the contrary intention appears, words importing
the singular include the plural and vice versa, and words importing gender
include all genders.
1.4 Date for Any Action
     If the date on which any action is required to be taken hereunder by a
Party is not a business day, such action shall be required to be taken on the
next succeeding day which is a business day.
1.5 Currency
     Unless otherwise stated, all references in this Agreement to sums of money
are expressed in, and all payments provided for herein shall be made in Canadian
dollars, “$” refers to Canadian dollars and “US$” refers to United States
dollars.
1.6 Accounting Matters
     Unless otherwise stated, all financial accounting terms used in this
Agreement in respect of the Company and its subsidiaries shall have the meanings
attributable thereto under GAAP and all determinations of a financial accounting
nature in respect of the Company and its subsidiaries required to be made shall
be made in a manner consistent with GAAP consistently applied.
1.7 Knowledge
     In this Agreement, unless otherwise stated, references to “the knowledge of
the Company” means the knowledge, after reasonable inquiry, of Norbert Dawalibi,
Anastasia Chodarcewicz, Bruce Roesner, John Freund, Paul Chappelle and Wolf
Bielas in their capacity as officers of the Company and its subsidiaries and not
in their personal capacity.
1.8 Schedules
     The following Schedules are annexed to this Agreement and are incorporated
by reference into this Agreement and form a part hereof:

         
Schedule A
  —   Continuance Resolution
Schedule B
  —   Arrangement Resolution



--------------------------------------------------------------------------------



 



- 15 -

         
Schedule C
  —   Plan of Arrangement
Schedule D
  —   Representations and Warranties of the Company
Schedule E
  —   Representations and Warranties of Parent and Acquireco

1.9 Other Definitional and Interpretive Provisions

  (a)   References in this Agreement to the words “include”, “includes” or
“including” shall be deemed to be followed by the words “without limitation”
whether or not they are in fact followed by those words or words of like import.
    (b)   The words “hereof”, “herein” and “hereunder” and words of like import
used in this Agreement shall refer to this Agreement as a whole and not to any
particular provision of this Agreement.     (c)   Any capitalized terms used in
any exhibit or Schedule but not otherwise defined therein, shall have the
meaning ascribed to them in this Agreement.     (d)   References to any
agreement or contract are to that agreement or contract as amended, modified or
supplemented from time to time in accordance with the terms hereof and thereof.
References to any person include the successors and permitted assigns of that
person.     (e)   References to a particular statute or law shall be to such
statute or law and the rules, regulations and published policies made
thereunder, as now in effect and as they may be promulgated thereunder or
amended from time to time.

ARTICLE 2
THE ARRANGEMENT
2.1 Arrangement
     The Company, Parent and Acquireco agree that the Arrangement will be
implemented in accordance with and subject to the terms and conditions contained
in this Agreement and the Plan of Arrangement.
2.2 Interim Order
     The Company agrees that as soon as reasonably practicable after the date
hereof, but in any event in sufficient time to permit the Company Meeting to be
convened in accordance with Section 2.3(1), the Company shall move in a manner
reasonably acceptable to Acquireco pursuant to section 182 of the OBCA and, in
cooperation with Acquireco, prepare, file and diligently pursue a motion for the
Interim Order, which shall provide, among other things:

  (a)   for the class of persons to whom notice is to be provided in respect of
the Arrangement and the Company Meeting and for the manner in which such notice
is to be provided;



--------------------------------------------------------------------------------



 



- 16 -



  (b)   the requisite approval for the Arrangement Resolution shall be
two-thirds of the votes cast on the Arrangement Resolution by Company
Shareholders present in person or represented by proxy at the Company Meeting,
each Company Share entitling the holder thereof to one vote on the Arrangement
Resolution;     (c)   that, in all other respects, the terms, restrictions and
conditions of the Company’s articles and by-laws as in effect as of the date
hereof, including quorum requirements and all other matters, shall apply in
respect of the Company Meeting;     (d)   for the notice requirements with
respect to the presentation of the application to the Court for the Final Order;
    (e)   that the Company Meeting may be adjourned or postponed from time to
time by the Company (subject to the terms of this Agreement) without the need
for additional approval of the Court; and     (f)   confirmation of the record
date for the purposes of determining the Company Shareholders entitled to
receive material and vote at the Company Meeting in accordance with the Interim
Order.

2.3 The Company Meeting
     (1) Subject to the terms of this Agreement and the Interim Order, the
Company agrees to convene and conduct the Company Meeting as soon as reasonably
practicable, with a target date for the Company Meeting of February 26, 2010,
and in any event will hold the Company Meeting no later than March 12, 2010, in
each case, in accordance with the Interim Order, the Company’s articles and
by-laws as in effect on the date hereof and applicable Laws, and not postpone or
adjourn (other than a postponement or adjournment not exceeding three business
days for the purpose of attempting to obtain the requisite approvals as set out
in Section 2.2(b)) or cancel the Company Meeting without Acquireco’s prior
written consent (which consent shall not be unreasonably withheld, conditioned
or delayed) except as required for quorum purposes, or to comply with
requirements of applicable Law (provided that the Company uses commercially
reasonable efforts to comply with such Laws in a timely manner and excluding
applicable Laws governing fiduciary duties, which the Parties hereby agree are
otherwise addressed in this Agreement).
     (2) Subject to the terms of this Agreement, the Company will use
commercially reasonable efforts to solicit proxies in favour of the Continuance
Resolution and the Arrangement Resolution, including, if so requested by
Acquireco (i) using dealer and proxy solicitation services requested by
Acquireco and at Acquireco’s expense; and (ii) cooperating with any persons
engaged by Acquireco to solicit proxies in favour of the Continuance Resolution
and the Arrangement Resolution.
     (3) The Company will give notice to Acquireco of the Company Meeting and
allow Acquireco’s representatives and legal counsel to attend the Company
Meeting.



--------------------------------------------------------------------------------



 



- 17 -

     (4) The Company will advise Acquireco, as Acquireco may reasonably request,
and at least on a daily basis on each of the last seven business days prior to
the date of the Company Meeting, as to the aggregate tally of the proxies
received by the Company in respect of the Continuance Resolution and the
Arrangement Resolution.
     (5) The Company will promptly advise Acquireco of any written notice of
dissent or purported exercise by any registered holder of Company Shares of
Dissent Rights received by the Company in relation to the Continuance Resolution
and any withdrawal of Dissent Rights received by the Company and, subject to
applicable Laws, will provide Acquireco with an opportunity to review and
comment upon any written communications sent by or on behalf of the Company to
any registered holder of Company Shares exercising or purporting to exercise
Dissent Rights in relation to the Continuance Resolution. The Company shall not
settle any claims with respect to Dissent Rights without the prior consent of
Aquireco.
2.4 The Company Circular
     (1) As promptly as reasonably practicable after the execution of this
Agreement, the Company shall prepare and complete, in consultation with
Acquireco, the Company Circular together with any other documents required by
the YBCA, OBCA, Securities Laws and other applicable Laws in connection with the
Company Meeting, the Continuance and the Arrangement, and the Company shall, as
promptly as reasonably practicable after obtaining the Interim Order, cause the
Company Circular and other documentation required in connection with the Company
Meeting to be filed and to be sent to each Company Shareholder and other persons
as required by the Interim Order and applicable Laws (for the purposes of this
Section 2.4, “Company Circular” shall include such other documentation), in each
case so as to permit the Company Meeting to be held within the time required by
Section 2.3(1).
     (2) The Company shall ensure that the Company Circular complies in all
material respects with all applicable Laws, and, without limiting the generality
of the foregoing, that the Company Circular will not, at the time of mailing,
contain any untrue statement of a material fact or omit to state a material fact
required to be stated therein or necessary to make the statements contained
therein not misleading in light of the circumstances in which they are made
(other than with respect to any information furnished by Acquireco or its
affiliates) and shall provide Company Shareholders with information in
sufficient detail to permit them to form a reasoned judgment concerning the
matters to be placed before them at the Company Meeting. The Company Circular
will include (i) subject to Article 7 and Section 8.2(1)(e), the unanimous
recommendation of the Board that Company Shareholders vote in favour of the
Continuance Resolution and the Arrangement Resolution and (ii) the Fairness
Opinion.
     (3) Acquireco and its legal counsel shall be given a reasonable opportunity
to review and comment on drafts of the Company Circular and other documents
related thereto, and reasonable consideration shall be given to any comments
made by Acquireco and its counsel, provided that all information relating solely
to Acquireco included in the Company Circular shall be in form and content
satisfactory to the Acquireco, acting reasonably.
     (4) Acquireco will furnish to the Company all such information concerning
itself as may be reasonably required by the Company in the preparation of the
Company Circular and



--------------------------------------------------------------------------------



 



- 18 -

other documents related thereto, and Acquireco shall ensure that no such
information will contain any untrue statement of a material fact or omit to
state a material fact required to be stated in the Company Circular in order to
make any information so furnished or any information concerning itself not
misleading in light of the circumstances in which it is disclosed.
     (5) Each of Acquireco and the Company shall promptly notify the other if at
any time before the Effective Date it becomes aware (in the case of the Company
only with respect to the Company and in the case of Acquireco only with respect
to Acquireco) that the Company Circular or any amendment or supplement thereto
contains an untrue statement of a material fact or omits to state a material
fact required to be stated therein or necessary to make the statements contained
therein not misleading in light of the circumstances in which they are made, or
that otherwise requires an amendment or supplement to the Company Circular, and
the Parties shall co-operate in the preparation of any amendment or supplement
to the Company Circular, as required or appropriate, and the Company shall
promptly mail or otherwise publicly disseminate any amendment or supplement to
the Company Circular to Company Shareholders and, if required by the Court or
applicable Laws, file the same with the Securities Authorities and as otherwise
required.
2.5 Continuance
     As soon as practicable following the approval of the Continuance Resolution
at the Company Meeting, the Company shall take all steps necessary to give
effect to the Continuance.
2.6 Final Order
     Subject to the terms of this Agreement, the Company shall as soon as
reasonably practicable, and in any event no later than 3 business days after the
Company Meeting, take all steps necessary or desirable to submit the Arrangement
to the Court and diligently pursue an application for the Final Order pursuant
to section 182 of the OBCA.
2.7 Court Proceedings
     Acquireco and the Company will cooperate in seeking the Interim Order and
the Final Order, including by Acquireco providing to the Company on a timely
basis any information required to be supplied by Acquireco in connection
therewith. The Company will provide legal counsel to Acquireco with reasonable
opportunity to review and comment upon drafts of all material to be filed with
the Court in connection with the Arrangement, and will give reasonable
consideration to all such comments. The Company will also provide legal counsel
to Acquireco on a timely basis with copies of any notice of appearance and
evidence served on the Company or its legal counsel in respect of the
application for the Final Order or any appeal therefrom. Subject to applicable
Laws, the Company will not file any material with the Court in connection with
the Arrangement or serve any such material, and will not agree to modify or
amend materials so filed or served, except as contemplated hereby or with
Acquireco’s prior written consent, such consent not to be unreasonably withheld,
conditioned or delayed; provided that nothing herein shall (i) require Acquireco
to agree or consent to any increase in Consideration or other modification or
amendment to such filed or served materials that expands or increases Parent or
Acquireco’s obligations set forth in any such filed or served materials or under
this



--------------------------------------------------------------------------------



 



- 19 -

Agreement or (ii) limit the Company’s ability to take any and all steps,
including the filing of all manner of documents with any Governmental Entity, to
enforce its rights hereunder.
2.8 Articles of Arrangement and Effective Date
     The Articles of Arrangement shall implement the Plan of Arrangement. The
Articles of Arrangement shall include the form of the Plan of Arrangement
attached to this Agreement as Schedule C, as it may be amended as provided for
in this Agreement or the Plan of Arrangement. Subject to the Interim Order, the
Final Order and any applicable Law, and without otherwise limiting Section 9.8
or the amendment provisions of the Plan of Arrangement, Acquireco will obtain
the Company’s consent, such consent not to be unreasonably withheld, conditioned
or delayed, in respect of any amendment to the Plan of Arrangement at any time
prior to the Effective Time in order to add, remove or amend any steps or terms
determined to be necessary or desirable by Acquireco, acting reasonably,
including providing for the purchase of Company Shares by an affiliate of
Parent, provided that the Plan of Arrangement shall not be amended in any manner
which is (a) prejudicial to the Company Shareholders or other persons to be
bound by the Plan of Arrangement or is inconsistent with the provisions of this
Agreement or (b) creates a reasonable risk of delaying, impairing or impeding in
any material respect the satisfaction of any condition set forth in Article 6
hereof.
     The Articles of Arrangement shall be filed by the Company with the Director
on the later of (a) the first business day following the date on which the Final
Order is received; and (b) the first business day after the satisfaction or,
where not prohibited, the waiver by the applicable Party or Parties in whose
favour the condition is, of the conditions (excluding conditions that, by their
terms, cannot be satisfied until the Effective Date, but subject to the
satisfaction or, where not prohibited, the waiver by the applicable Party or
Parties in whose favour the condition is, of those conditions as of the
Effective Date) set forth in Article 6, unless another time or date is agreed to
in writing by the Parties, provided that the Company shall not be required to
file Articles of Arrangement with the Director unless it has received written
confirmation of funding referred to in Section 2.9. From and after the Effective
Time, the Plan of Arrangement will have all of the effects provided by
applicable Law, including the OBCA. The closing of the transactions contemplated
hereby will take place at the offices of Torys LLP, 79 Wellington Street West,
Suite 3300, Toronto, Ontario or at such other location as may be agreed upon by
the Parties.
2.9 Payment of Consideration
     Acquireco will, following receipt of the Final Order and prior to the
filing by the Company of the Articles of Arrangement with the Director,
(i) provide the Depository with sufficient funds in escrow (the terms and
conditions of such escrow to be satisfactory to Acquireco and the Company,
acting reasonably) to pay the Consideration for all of the Company Shares to be
acquired pursuant to the Arrangement, (ii) at the Company’s request provide the
Depository, on behalf of the Company, with sufficient funds in escrow (the terms
and conditions of such escrow to be satisfactory to Acquireco and the Company,
acting reasonably) to pay the Option Amount for all of the Options to be
cancelled pursuant to the Arrangement; and (iii) pay the Credit Agreement
Indebtedness Amount as specified in the payout letters or other written
confirmation set out in Section 6.2(e).



--------------------------------------------------------------------------------



 



- 20 -

2.10 Public Communications
     The Parties agree that, from the date hereof until the earlier of the
completion of the Arrangement and the termination of this Agreement, except as
required by Laws, none of the Company, Parent or Acquireco shall make any public
announcement or public statement with respect to the Arrangement, the
Continuance or this Agreement without the consent of the other Parties, such
consent not to be unreasonably withheld, conditioned or delayed. Each Party
agrees to give prior notice to the other Parties of any public announcement as
permitted herein relating to the Arrangement, Continuance or the Agreement and
agrees to consult with the other Parties, and acting reasonably and in good
faith, to consider comments provided by the other Parties prior to issuing each
such public announcement. The Company and Parent agree to use reasonable best
efforts to jointly develop and implement a communications strategy to discuss
the Arrangement and its impact with the Company’s customers and suppliers.
ARTICLE 3
REPRESENTATIONS AND WARRANTIES OF THE COMPANY
3.1 Representations and Warranties
     Except as disclosed in the Company’s Public Disclosure Record, the Company
hereby represents and warrants to and in favour of Parent and Acquireco as set
forth in Schedule D hereto. Any investigation by Acquireco shall not mitigate or
diminish the representations and warranties of the Company, as same may be
qualified.
3.2 Disclaimer of Additional Representations and Warranties
     Parent and Acquireco agree and acknowledge that the neither the Company nor
any other persons on behalf of the Company makes any representation or warranty,
express or implied, other than as set forth in this Agreement.
3.3 Survival of Representations and Warranties
     The representations and warranties of the Company contained in this
Agreement shall not survive the completion of the Arrangement and shall expire
and be terminated on the earlier of the Effective Time and the date on which
this Agreement is terminated in accordance with its terms.
ARTICLE 4
REPRESENTATIONS AND WARRANTIES OF PARENT AND ACQUIRECO
4.1 Representations and Warranties
     Parent and Acquireco hereby represent and warrant to and in favour of the
Company as set forth in Schedule E hereto. Any investigation by the Company
shall not mitigate or diminish the representations and warranties of Parent and
Acquireco, as same may be qualified.



--------------------------------------------------------------------------------



 



- 21 -

4.2 Disclaimer of Additional Representations and Warranties
     The Company agrees and acknowledges that neither Parent, nor Acquireco, nor
any other persons on behalf of Parent or Acquireco makes any representation or
warranty, express or implied, other than as set forth in this Agreement.
4.3 Survival of Representations and Warranties
     The representations and warranties of Parent and Acquireco contained in
this Agreement shall not survive the completion of the Arrangement and shall
expire and be terminated on the earlier of the Effective Time and the date on
which this Agreement is terminated in accordance with its terms.
ARTICLE 5
COVENANTS OF COMPANY AND ACQUIRECO
5.1 Covenants of the Company Regarding the Conduct of Business
     The Company covenants and agrees that during the period from the date of
this Agreement until the earlier of the Effective Time and the time that this
Agreement is terminated in accordance with its terms, or unless Acquireco shall
consent in writing (such consent not to be unduly withheld, conditioned or
delayed) or except as is otherwise expressly permitted or specifically
contemplated by this Agreement or the Arrangement or except as is otherwise
required by applicable Law:

  (a)   except as set forth in Schedule 5.1(a) of the Company Disclosure Letter,
the business of the Company and its subsidiaries shall be conducted only in the
ordinary course of business, and the Company and its subsidiaries shall not take
any action except in the ordinary course of business and consistent with past
practice, and the Company shall use all commercially reasonable efforts to
maintain and preserve its and its subsidiaries’ business organization, assets,
employees, goodwill and business relationships;

  (b)   the Company shall promptly notify Acquireco in writing of: (i) any
circumstance or development that is or could, individually or in the aggregate,
reasonably be expected to constitute a Material Adverse Effect, or (ii) any
change in any material fact set forth in the Company Disclosure Letter;

  (c)   the Company shall not, and shall not permit any of its subsidiaries to,
directly or indirectly: (i) amend its articles, charter or by-laws or other
comparable organizational documents; (ii) declare, set aside or pay any dividend
or other distribution or payment (whether in cash, shares or property) in
respect of the Company Shares owned by any person or the securities of any
subsidiary owned by a person other than the Company or its subsidiaries, other
than dividends or other distributions or payments between two or more
wholly-owned subsidiaries of the Company or between any of its wholly-owned
subsidiaries and the Company; (iii) issue, grant, sell or pledge or agree to
issue, grant, sell or pledge any shares of the Company or its subsidiaries, or
securities convertible into or



--------------------------------------------------------------------------------



 



- 22 -

      exchangeable or exercisable for, or otherwise evidencing a right to
acquire, shares of the Company or its subsidiaries, other than (A) the issuance
of Company Shares pursuant to the outstanding rights to acquire Company Shares
pursuant to the Stock Option Plan, as set forth in Schedule 5.1(c) of the
Company Disclosure Letter and (B) transactions not involving Company Shares
between two or more wholly-owned subsidiaries of the Company or between the
Company and any of its wholly-owned subsidiaries; (iv) redeem, purchase or
otherwise acquire any of its outstanding securities other than as may be
required by the terms of such securities or in transactions not involving
Company Shares between two or more Company wholly-owned subsidiaries or between
the Company and a Company wholly-owned subsidiary; (v) amend the terms of any of
its securities; (vi) adopt a plan of liquidation or resolution providing for the
liquidation or dissolution of the Company or any of its subsidiaries;
(vii) split, combine or reclassify any of the Company Shares or shares of a
subsidiary; (viii) reorganize, amalgamate or merge with any other person; or
(ix) enter into, modify or terminate any Contract with respect to any of the
foregoing;

  (d)   the Company shall not, and shall not permit any of its subsidiaries to,
directly or indirectly: (i) sell, pledge, lease, license, dispose of, encumber
or otherwise transfer any interest in, any assets of the Company or of any
subsidiary other than inventory in the ordinary course of business; (ii) acquire
(by merger, amalgamation, consolidation or acquisition of shares or assets) any
corporation, partnership or other business organization or division thereof, or
make any investment either by the purchase of securities, contributions of
capital (other than to wholly-owned subsidiaries) or property transfer, or
purchase of any property or assets of any other person (other than a
wholly-owned subsidiary); (iii) incur, extend, renew or replace any Financial
Indebtedness of the Company and/or its subsidiaries, or assume, guarantee,
endorse or otherwise become responsible for the obligations of any other person,
or make any loans or advances (other than to or for wholly-owned subsidiaries);
(iv) pay, discharge or satisfy any material liabilities or obligations before
the same become due in accordance with their terms, other than the payment,
discharge or satisfaction of liabilities (other than Financial Indebtedness)
reflected or reserved against in the Company Financial Statements; (v) settle
any material litigation or claims (except in relation to Taxes); (vi) waive,
release, grant or transfer any rights of material value; (vii) expend or commit
to expend any amounts with respect to capital expenditures (that are, in the
aggregate, in excess of $100,000); (viii) make any changes in financial
accounting methods, principles, policies or practices, except as required, in
each case, by GAAP or by applicable Law; (ix) enter into any contracts or other
transactions with any officer or director of the Company or any of its
subsidiaries; or (x) authorize or propose any of the foregoing, or enter into or
modify any Contract to do any of the foregoing;

  (e)   other than as necessary to comply with Company Plans, Employment
Contracts or Contracts existing as of the date hereof and set forth in
Schedule 5.1(e) of the Company Disclosure Letter, neither the Company nor any of
its subsidiaries shall grant to any officer or director of the Company or any of
its subsidiaries an



--------------------------------------------------------------------------------



 



- 23 -

      increase in compensation in any form, grant any general salary increase,
take any action with respect to the grant of any severance or termination pay to
or enter into, or vary, any employment agreement with any officer or director of
the Company or any of its subsidiaries, increase any benefits payable to any
officer or director of the Company or its subsidiaries under its current
severance or termination pay policies, or adopt or materially amend any Company
Plan;

  (f)   at the request of the Parent or Acquireco, Sirit Corp. (Texas), the
Company or the applicable subsidiary, as the case may be, shall adopt a
resolution terminating the Sirit Corp. 401(k) Plan, the RSI ID Technologies Inc.
401K Profit Sharing Plan and Trust, and any profit sharing plan maintained by
SAMys (US) Inc. or its existing or former affiliates, each to be effective as of
the Effective Time;     (g)   the Company shall use commercially reasonable
efforts to cause the current insurance (or re-insurance) policies maintained by
the Company and any of its subsidiaries, including directors’ and officers’
insurance, not to be cancelled or terminated or any of the coverage thereunder
to lapse, unless simultaneously with such termination, cancellation or lapse,
replacement policies underwritten by insurance or re-insurance companies of
internationally recognized standing having comparable deductibles and providing
coverage equal to or greater than the coverage under the cancelled, terminated
or lapsed policies for substantially similar premiums are in full force and
effect; provided that none of the Company or any of its subsidiaries shall
obtain or renew any insurance (or re-insurance) policy for a term exceeding
12 months;     (h)   except as set forth in Schedule 5.1(h) of the Company
Disclosure Letter, the Company shall not, and shall not permit any of its
subsidiaries to enter into, extend, amend, renew or terminate, or agree to any
waiver or consent in respect of, any Material Contract or any Real Property
Lease, or any amendment of any of the foregoing;     (i)   the Company shall
not, and shall not permit any of its subsidiaries to, commence any litigation
(other than litigation in connection with the collection of accounts receivable,
to enforce the terms of this Agreement or the Confidentiality Agreement or as a
result of litigation commenced against the Company or any of its subsidiaries);
    (j)   subject to applicable Laws, the Company shall consult in good faith on
a reasonably regular basis with Acquireco to report material, individually or in
the aggregate, operational, business and financial developments, the general
status of relationships with customers and resellers, the general status of
ongoing operations and other matters reasonably requested by Acquireco pursuant
to procedures reasonably requested by Acquireco; provided, however, that no such
consultation shall alter or amend the representations, warranties, covenants,
agreements or obligations of the Parties (or remedies with respect thereto) or
the conditions to the obligations of the Parties under this Agreement;





--------------------------------------------------------------------------------



 



- 24 -



  (k)   the Company shall not, and shall not permit any of its subsidiaries to
(i) make, rescind or change any election with respect to Taxes, or (ii) file any
amended Returns, or waive or extend the statute of limitations relating to any
Taxes of the Company or any of its subsidiaries, or (iii) other than in the
ordinary course of business and consistent with past practice, enter into any
closing agreement regarding Taxes, surrender any right to claim a material
refund of Taxes or amend any of its transfer pricing policies; and

  (l)   at the request of the Parent or Acquireco, the Company shall obtain as
soon as practicable a license pursuant to the UHF RFID licensing program
administered by Sisvel UHF RFID, LLC on behalf of RFID Consortium, LLC.

5.2 Covenants of the Company Regarding the Arrangement
     The Company shall perform, and shall cause its subsidiaries to perform, all
obligations required to be performed by the Company or any of its subsidiaries
under this Agreement, co-operate with Acquireco in connection therewith, and do
all such other reasonable acts and things as may be necessary or desirable in
order to consummate and make effective, as soon as reasonably practicable, the
transactions contemplated in this Agreement and, without limiting the generality
of the foregoing, the Company shall and, where appropriate, shall cause its
subsidiaries to:

  (a)   use commercially reasonable efforts to satisfy (or cause the
satisfaction of) the conditions precedent to the Company’s obligations hereunder
as set forth in Article 6 to the extent the same are within its control and to
take, or cause to be taken, all other reasonable action and to do, or cause to
be done, all other things necessary, proper or advisable under all applicable
Laws to complete the Arrangement, including using commercially reasonable
efforts to: (i) effect all necessary registrations, filings and submissions of
information requested by Governmental Entities or otherwise required to be
effected by the Company or its subsidiaries in connection with the Arrangement
(including for greater certainty any required filings with the Federal
Communications Commission); and (ii) co-operate with each of Parent and
Acquireco in connection with its performance of its obligations hereunder.
Subject to the terms and conditions herein provided, the Company shall not
knowingly take or cause to be taken any action which would reasonably be
expected to prevent or materially delay the consummation of the transactions
contemplated hereby;

  (b)   use commercially reasonable efforts to obtain from each member of the
Board of Directors customary mutual releases from all claims and potential
claims in respect of the period prior to the Effective Time, in form
satisfactory to Acquireco and the Company, acting reasonably;

  (c)   use commercially reasonable efforts to obtain, all consents, waivers or
approvals under all Contracts set forth in Schedule 5.2(c) of the Company
Disclosure Letter, including waivers required in connection with any change of
control provisions



--------------------------------------------------------------------------------



 



- 25 -

      contained in any agreements or other arrangements with respect to
Financial Indebtedness of the Company or any of its subsidiaries;

  (d)   use commercially reasonable efforts to defend all lawsuits or other
legal, regulatory or other proceedings against the Company or its subsidiaries
challenging or affecting this Agreement or the consummation of the transactions
contemplated hereby and give Acquireco the opportunity to participate in the
defence or settlement of any such proceedings and not agree to any settlement in
connection with any such proceeding without Acquireco’s prior consent (such
consent not to be unreasonably withheld or delayed); and

  (e)   except as prohibited by applicable Laws, promptly notify Acquireco of
the occurrence of any of the following or any matter or event that has resulted,
or is reasonably likely to result, in (i) any condition to the transactions
contemplated hereby and set forth in Section 6.2 not being satisfied; (ii) the
failure of the Company to perform any obligation to be performed by it under
this Agreement such that any condition set forth in Article 6 would not be
satisfied; (iii) any notice or other communication from any person in connection
with the Arrangement or any of the other transactions contemplated in this
Agreement (excluding any notices or communications relating to an Acquisition
Proposal or Superior Proposal, which the Parties agree are dealt with in
Article 7), and a copy of any such notice or communication (if in written form)
shall be promptly furnished to Acquireco; (iv) any actions, suits, claims,
investigations or proceedings commenced or, to the knowledge of the Company,
threatened against, relating to or involving or otherwise affecting the Company
or any of its subsidiaries that, if pending on the date of this Agreement, would
have been required to be disclosed in the Company Disclosure Letter, or that
relate to the consummation of the Arrangement or any of the other transactions
contemplated by this Agreement; and (v) any notice with respect to any
agreements or other arrangements with respect to Financial Indebtedness of the
Company or any of its subsidiaries; provided, however, that, in each case, no
such notification shall affect the representations, warranties, covenants,
agreements or obligations of the Parties (or remedies with respect thereto) or
the conditions to the obligations of the parties under this Agreement.

5.3 Covenants of Acquireco Regarding the Performance of Obligations
     Each of the Parent and Acquireco shall perform all obligations required to
be performed by it under this Agreement, co-operate with the Company in
connection therewith, and do all such other reasonable acts and things as may be
necessary or desirable in order to consummate and make effective, as soon as
reasonably practicable, the transactions contemplated in this Agreement and,
without limiting the generality of the foregoing, Parent and Acquireco shall:

  (a)   use commercially reasonable efforts to satisfy (or cause the
satisfaction of) the conditions precedent to its obligations hereunder as set
forth in Article 6 and to take, or cause to be taken, all other reasonable
action and to do, or cause to be done, all other things necessary, proper or
advisable under all applicable Laws to



--------------------------------------------------------------------------------



 



- 26 -

      complete the Arrangement, including using commercially reasonable efforts
to: (i) effect all necessary registrations, filings and submissions of
information requested by Governmental Entities required to be effected by it in
connection with the Arrangement; (ii) co-operate with the Company in connection
with the performance by it and its subsidiaries of their obligations hereunder.
Subject to the terms and conditions herein provided, Acquireco shall not
knowingly take or cause to be taken any action which would reasonably be
expected to prevent or materially delay the consummation of the transactions
contemplated hereby; and

  (b)   take all necessary action to ensure that Acquireco has sufficient funds
to carry out its obligations under this Agreement, the Plan of Arrangement and
the other elements of the transaction and to pay related fees and expenses and
Acquireco shall, on or before the Effective Date, provide the Depository with
sufficient funds to (i) pay in full the aggregate Consideration for all Company
Shares and (ii) pay the Option Amount for the Options to be cancelled pursuant
to the Arrangement.

5.4 Mutual Covenants
     (1) Subject to the terms and conditions of this Agreement, the Parties
shall use their commercially reasonable efforts to take, or cause to be taken,
all actions and to do, or cause to be done, all things necessary, proper or
advisable under applicable Law to consummate the transactions contemplated by
this Agreement as soon as practicable, including:

  (a)   obtaining and maintaining all approvals, clearances, consents,
registrations, permits, authorizations and other confirmations required to be
obtained from any third party that are necessary, proper or advisable to
consummate the transactions contemplated by this Agreement;

  (b)   taking appropriate action to oppose, lift or rescind any injunction or
restraining or other order seeking to stop, or otherwise adversely affecting its
ability to consummate, the Arrangement and to defend, or cause to be defended,
any proceeding to which it is a party or brought against it or its directors or
officers challenging this Agreement or the consummation of the transactions
contemplated hereby; and

  (c)   carrying out the terms of the Interim Order and Final Order applicable
to it and using commercially reasonable efforts to comply promptly with all
requirements which applicable Laws may impose on it or its subsidiaries with
respect to the transactions contemplated hereby.

5.5 Performance of Acquireco
     Subject to the terms and conditions of this Agreement, Parent will cause
Acquireco to comply with all of its obligations arising under this Agreement and
the Arrangement contemplated herein, including any payments made in respect of
the acquisition by Acquireco of any Common Shares, or the cancellation of any
Options, under the Arrangement.



--------------------------------------------------------------------------------



 



- 27 -

ARTICLE 6
CONDITIONS
6.1 Mutual Conditions Precedent
     The obligations of the Parties to complete the transactions contemplated by
this Agreement are subject to the fulfillment or waiver, on or before the
Effective Time, of each of the following conditions precedent, each of which may
only be waived with the mutual consent of the Parties:

  (a)   the Arrangement Resolution shall have received the Requisite Approval at
the Company Meeting in accordance with the Interim Order;     (b)   the Interim
Order and the Final Order shall each have been obtained on terms consistent with
the Agreement, and shall not have been set aside or modified in a manner
unacceptable to the Company and Acquireco, acting reasonably, on appeal or
otherwise;     (c)   the Continuance Resolution shall have been approved by
two-thirds of the votes cast in respect of the Continuance Resolution by Company
Shareholders present in person or represented by proxy at the Company Meeting,
and the Company shall have obtained the Articles of Continuance;     (d)   no
statute, rule, regulation or order shall have been enacted or temporary or
permanent restraining order or preliminary or permanent injunction or other
order shall have been entered or issued, by any Government Authority in each
case that has the effect of making the Arrangement illegal or otherwise
preventing or prohibiting consummation of the Arrangement; and     (e)   this
Agreement shall not have been terminated in accordance with its terms.

6.2 Additional Conditions Precedent to the Obligations of Acquireco
     The obligations of Parent and Acquireco to complete the transactions
contemplated by this Agreement shall also be subject to the fulfillment or
waiver of each of the following conditions precedent (each of which is for the
benefit of Parent and Acquireco and may be waived by Parent and Acquireco):

  (a)   all covenants of the Company under this Agreement to be performed on or
before the Effective Time shall have been duly performed by the Company in all
material respects (except for the covenants to be performed under
Section 7.7(1)(b) which shall have been duly performed by the Company in all
respects) and Parent and Acquireco shall have received a certificate of the
Company addressed to Parent and Acquireco and dated the Effective Date, signed
on behalf of the Company by a senior executive officer of the Company (on the
Company’s



--------------------------------------------------------------------------------



 



- 28 -

      behalf and without personal liability), confirming the same as at the
Effective Date;

  (b)   the representations and warranties of the Company set forth in this
Agreement shall be true and correct in all respects without regard to any
materiality or Material Adverse Effect qualifications contained in them, as of
the Effective Time, as though made on and as of the Effective Time (except
(i) for representations and warranties made as of a specified date, the accuracy
of which shall be determined as of that specified date, (ii) other than in the
case of representations and warranties referred to in clause (iii) below of this
Section 6.2(b), where the failure or failures of such representations and
warranties to be so true and correct in all respects, individually or in the
aggregate, would not have had or would not reasonably be expected to have a
Material Adverse Effect and (iii) in the case of the representations and
warranties set forth in Section (f) of Schedule D hereto, such representations
and warranties shall be true and correct in all respects); and Parent and
Acquireco shall have received a certificate of the Company addressed to Parent
and Acquireco and dated the Effective Date, signed on behalf of the Company by a
senior executive officer of the Company (on the Company’s behalf and without
personal liability), confirming the same as at the Effective Date;

  (c)   the Key Employee Incentive Plan of the Company dated January 14, 2005
and as amended by the Board of Directors on April 21, 2005 and February 12, 2007
(the “Key Employee Incentive Plan”) shall have been terminated in accordance
with the Plan of Arrangement, without payment of any additional consideration or
amounts in respect of such termination; provided that the Consideration at the
Effective Time has not been amended to be increased to an amount equal to or
greater than $0.45, in which case the Key Employee Incentive Plan shall be
terminated following payment of the amounts required to be paid thereunder;

  (d)   all outstanding Options will be cancelled and the Stock Option Plan
shall have been terminated, each in accordance with and following payment of the
amounts required by, the Plan of Arrangement;

  (e)   Acquireco shall have received payout letters or other written
confirmation in form satisfactory to Acquireco, acting reasonably, of the
repayment at the Effective Time of any indebtedness outstanding under the Credit
Agreement (the “Credit Agreement Indebtedness Amount”), and termination of the
Credit Agreement upon such repayment;

  (f)   the Company shall have received, in form satisfactory to Acquireco,
acting reasonably, all authorizations, consents, approvals, licenses, permits,
orders and waivers from any Person and provided all notices required with
respect to the Continuance or the Arrangement, including for greater certainty
the amalgamations contemplated in the Plan of Arrangement, and as set forth in
Schedule (d) of the Company Disclosure Letter;



--------------------------------------------------------------------------------



 



- 29 -



  (g)   since the date hereof, there shall not have been or occurred a Material
Adverse Effect; and

  (h)   holders of Company Shares representing in excess of 5% of the
outstanding Company Shares shall not have exercised Dissent Rights or have
instituted proceedings to exercise Dissent Rights.

6.3 Additional Conditions Precedent to the Obligations of the Company
     The obligations of the Company to complete the transactions contemplated by
this Agreement shall also be subject to the fulfillment or waiver of the
following conditions precedent (each of which is for the exclusive benefit of
the Company and may be waived by the Company):

  (a)   all covenants of Parent and Acquireco under this Agreement to be
performed on or before the Effective Time shall have been duly performed by
Parent and Acquireco in all material respects and the Company shall have
received a certificate of Parent and Acquireco addressed to the Company and
dated the Effective Date, signed on behalf of Parent and Acquireco by a senior
executive officer of Parent and Acquireco (on behalf of Parent and Acquireco and
without personal liability), confirming the same as at the Effective Date;

  (b)   the representations and warranties of Parent and Acquireco set forth in
this Agreement shall be true and correct in all respects without regard to any
materiality qualifications contained in them as of the Effective Time as though
made on and as of the Effective Time, except (i) to the extent that such failure
to be true and correct would not have a material adverse effect on the ability
of Acquireco to consummate the Arrangement and perform its obligations
hereunder, and (ii) for representations and warranties made as of a specified
date, the accuracy of which shall be determined as of that specified date and
the Company shall have received a certificate of Parent and Acquireco addressed
to the Company and dated the Effective Date, signed on behalf of Parent and
Acquireco by a senior executive officer of Parent and Acquireco (on behalf of
Parent and Acquireco and without personal liability), confirming the same as at
the Effective Date; and

  (c)   Acquireco shall have deposited or caused to be deposited with the
Depository in escrow, and the Depositary shall have delivered to the Company a
signed receipt acknowledging the receipt of, the funds required (i) to effect
payment in full of the Consideration to be paid for the Company Shares and
(ii) to pay the Option Amount for the Options to be cancelled pursuant to the
Arrangement.

6.4 Satisfaction of Conditions
     The conditions precedent set out in Sections 6.1, 6.2 and 6.3 shall be
conclusively deemed to have been satisfied, waived or released when the
Certificate of Arrangement is issued by the Director. For greater certainty, and
notwithstanding the terms of any escrow arrangement entered into between
Acquireco and the Depository, all funds held in escrow by the Depository



--------------------------------------------------------------------------------



 



- 30 -

pursuant to Section 2.9 hereof shall be deemed to be released from escrow when
the Certificate of Arrangement is issued by the Director.
ARTICLE 7
ADDITIONAL AGREEMENTS
7.1 Notice and Cure Provisions
     No Party may elect not to complete the transactions contemplated pursuant
to the conditions set forth herein or any termination right arising therefrom
and no payments are payable as a result of such election pursuant to Section 7.4
unless forthwith and in any event prior to the Effective Time, the Party
intending to rely thereon has delivered a written notice to the other Parties
specifying in reasonable detail all breaches of covenants, representations and
warranties or other matters which the Party delivering such notice is asserting
as the basis for the non-fulfillment of the applicable condition or termination
right, as the case may be. If any such notice is delivered with respect to a
breach of covenant, representation or warranty in this Agreement that is capable
of being cured, provided that a Party is proceeding diligently to cure such
matter, no Party may terminate this Agreement other than pursuant to
Section 8.2(1)(h) until the expiration of a period ending the earlier of the
following: (i) 10 days from such notice and (ii) the Outside Date if such matter
has not been cured by such date.
7.2 Non-Solicitation
     (1) The Company shall not, directly or indirectly, through any person, and
shall cause its subsidiaries not to: (i) solicit, assist, initiate, knowingly
encourage or otherwise facilitate any inquiries or proposals, whether publicly
or otherwise, regarding an Acquisition Proposal, (ii) enter into, continue or
participate in any discussions or negotiations with, furnish any information
relating to the Company or any of its subsidiaries or offer or provide access to
the business, properties, assets, books or records of the Company or any of its
subsidiaries or otherwise cooperate in any way with, any proposals or offers or
any other efforts or attempts that constitute, or may lead to, an Acquisition
Proposal, (iii) withdraw, qualify or modify (or propose to do so), the approval
of the Board of Directors of the Arrangement, (iv) approve or recommend, or
propose publicly to approve or recommend, any Acquisition Proposal (it being
understood that publicly taking no position or a neutral position with respect
to an Acquisition Proposal for a period of more than five business days shall be
considered to be a violation of this Section 7.2), or (v) accept or enter into
any agreement, understanding or arrangement in respect of an Acquisition
Proposal; provided that nothing contained in this Agreement shall prevent the
Board of Directors, during the period commencing on the date hereof and ending
prior to obtaining the Requisite Approval of the Arrangement Resolution by the
Company Shareholders, from entering into an agreement and changing or
withdrawing its recommendation of this Agreement or the Arrangement (subject to
compliance with Section 8.2(1)(e) and Section 7.3) in respect of an Acquisition
Proposal that the Board of Directors has concluded in good faith constitutes a
Superior Proposal, or engaging in discussions or negotiations with or furnishing
information to (subject to compliance with Section 7.2(4)) any person who has
made a written Acquisition Proposal that the Board of Directors determines in
good faith after consultation with its financial advisors and its outside
counsel would reasonably be expected to lead to a Superior Proposal.



--------------------------------------------------------------------------------



 



- 31 -

     (2) The Company shall, and shall cause its subsidiaries and the officers,
directors, employees, representatives and agents of the Company and its
subsidiaries to, immediately terminate any existing discussions or negotiations
with any parties (other than Parent and its affiliates) with respect to any
proposal or matter that constitutes, or may reasonably be expected to lead to,
an Acquisition Proposal. The Company agrees not to release (or waive or
otherwise forbear in the enforcement of) any third party (other than Parent and
its affiliates) from any existing or subsequent confidentiality agreement
(including, for greater certainty, any standstill provisions. The Company
represents and warrants that as of the date of this Agreement (i) other than as
disclosed in Schedule 7.2(2) of the Company Disclosure Letter, it has not
entered into any confidentiality agreements since January 1, 2008 (other than
the Confidentiality Agreement) and (ii) it has not waived any standstill
provisions in effect as of the date of this Agreement, whether contained in a
confidentiality agreement or otherwise, for any person, other than Acquireco.
The Company shall promptly request the destruction of all information provided
to any third party which, at any time since January 1, 2009, has entered into a
confidentiality agreement with the Company relating to a potential Acquisition
Proposal to the extent that such information has not previously been returned or
destroyed, and shall use all commercially reasonable efforts to ensure that such
requests are honoured in accordance with the terms of such agreement.
     (3) The Company shall promptly (and in any event within 24 hours) notify
Acquireco of (i) any Acquisition Proposal or inquiry that could lead to an
Acquisition Proposal, in each case received after the date hereof, (ii) any
amendments to an Acquisition Proposal, (iii) any request for non-public
information relating to the Company or any of its subsidiaries in connection
with an Acquisition Proposal or which request could reasonably be expected to
lead to an Acquisition Proposal, and (iv) any request for access to the
properties, books or records of the Company or any of its subsidiaries by any
person that informs the Company or such subsidiary that it is considering
making, or has made, an Acquisition Proposal. Any such notice shall include the
identity of the person making the Acquisition Proposal or inquiry and a
description of the material terms and conditions of any such Acquisition
Proposal or amendment or inquiry (and a copy thereof, if in writing). The
Company shall keep Acquireco informed of any change to the material terms of any
such Acquisition Proposal (as amended, if applicable) and any material changes
to the nature of any such inquiry.
     (4) If at any time following the date of this Agreement and prior to
obtaining the Requisite Approval of the Arrangement Resolution by the Company
Shareholders, the Company receives a request for material non-public information
from a person who proposes an Acquisition Proposal and the Board of Directors
determines in good faith after consultation with its financial advisors and its
outside counsel that such proposal would be reasonably likely to lead to a
Superior Proposal, then, and only in such case, the Board of Directors may
provide such person with access to information regarding the Company, subject to
the execution by such person of a confidentiality agreement having a standstill
provision with a term of not less than six months and other terms not more
favourable to such person than the equivalent terms of the Confidentiality
Agreement and the standstill provision set out in section (i) of the letter of
intent dated December 3, 2009 between the Company and Parent (provided that the
Board of Directors may permit such person to make an Acquisition Proposal if the
Board of Directors, after consultation with its financial advisors and outside
legal counsel, has determined in good faith that doing so could reasonably be
expected to lead to a Superior Proposal), and provided that



--------------------------------------------------------------------------------



 



- 32 -

Acquireco is promptly provided with a list and copies of all information
provided to such person not previously provided to Acquireco and is promptly
provided with access to information similar to that which was provided to such
person and is promptly and regularly provided with a reasonably detailed update
on the content and status of the discussions with such person.
     (5) The Company shall ensure that its officers and directors and those of
its subsidiaries and any financial or other advisors or representatives retained
by it are aware of the provisions of this Section 7.2, and it shall be
responsible for any breach of this Section 7.2 by any such person or its
advisors or representatives.
7.3 Notice of Superior Proposal Determination and Right to Match
     (1) Subject to Section 7.3(2), (3) and (4), if the Board of Directors has
concluded in good faith that any Acquisition Proposal constitutes a Superior
Proposal, the Company may terminate this Agreement pursuant to Section 8.2(1)(e)
and the Board of Directors may recommend such Superior Proposal to the Company
Shareholders or change or withdraw its recommendation relating to the Agreement
or the Arrangement after such termination and may enter into any agreement,
understanding, letter of intent or arrangement with respect to such Superior
Proposal; provided the Company shall have first:

  (a)   delivered written notice to Parent of the Company’s determination,
subject only to compliance with this Section 7.3, to accept, approve, recommend
or enter into a binding agreement to proceed with a Superior Proposal and to
terminate this Agreement pursuant to Section 8.2(1)(e);     (b)   complied with
its obligations under Section 7.2 and the other provisions of this Article 7 and
has provided Acquireco with a copy of the Superior Proposal (together with a
written notice regarding the value and financial terms that the Board of
Directors has in consultation with its financial advisors ascribed to any
non-cash consideration offered under the said Superior Proposal);     (c)  
allowed a period (the “Response Period”) of five business days to have lapsed
from the date on which notice is delivered to Parent pursuant to
Section 7.3(1)(a);     (d)   if Acquireco has proposed to amend the terms of
this Agreement in accordance with Section 7.3(2), determined that the
Acquisition Proposal continues to constitute a Superior Proposal after taking
into account the amendments;     (e)   terminated, or shall concurrently
terminate, this Agreement pursuant to Section 8.2(1)(e); and     (f)  
previously paid, or concurrently with termination will have paid, a portion of
the Termination Fee in accordance with Section 7.4.

     (2) During the Response Period, Acquireco will have the right, but not the
obligation, to offer to amend the terms of this Agreement. The Board of
Directors will review any such proposal by Acquireco to amend the terms of the
Agreement, including an increase in, or modification of, the consideration to be
received by the Company Shareholders, to determine



--------------------------------------------------------------------------------



 



- 33 -

whether the Acquisition Proposal to which Acquireco is responding would be a
Superior Proposal when assessed against the Agreement as it is proposed by
Acquireco to be amended. If the Board of Directors does not so determine, the
Board of Directors will promptly, and, if requested by Acquireco to do so,
publicly, reaffirm its recommendation of the transactions contemplated under
this Agreement in the same manner as described in Section (a) of Schedule D
hereto. If the Board of Directors does so determine, the Company may after the
end of the Response Period approve, recommend, accept or enter into an
agreement, understanding or arrangement to proceed with the Superior Proposal.
     (3) Each successive amendment to any Acquisition Proposal that results in
an increase in, or modification of, the consideration (or value of such
consideration) to be received by the Company Shareholders shall constitute a new
Acquisition Proposal for the purposes of this Section 7.3 and the Company shall
be required to comply with Section 7.3(1) and (2) in respect of each such
Acquisition Proposal.
     (4) If the Response Period would not terminate before the date fixed for
the Company Meeting, the Company shall adjourn the Company Meeting to a date
that is at least one business day after the expiration of the Response Period.
7.4 Agreement as to Damages
     (1) Notwithstanding any other provision hereof relating to the payment of
fees, including the payment of brokerage fees, if:

  (a)   the Agreement is terminated either by the Company or Acquireco pursuant
to Section 8.2(1)(a) in circumstances where the Arrangement Resolution did not
receive the Requisite Approval at the Company Meeting in accordance with the
Interim Order (as contemplated in Section 6.1(a)), but only if prior to the
Company Meeting an Acquisition Proposal shall have been made to the Company
Shareholders or any person shall have publicly announced an intention to make an
Acquisition Proposal, and within twelve months of termination of this Agreement,
any person or company either (a) acquires, directly or indirectly, more than 50%
of the issued and outstanding Company Shares or consolidated assets of the
Company or (b) enters into a definitive agreement to acquire, directly or
indirectly, more than 50% of the issued and outstanding Company Shares or
consolidated assets of the Company; or

  (b)   Acquireco shall have terminated this Agreement pursuant to
Section 8.2(1)(c) on the basis of (i) any breach by the Company of Section 7.3;
(ii) any breach by the Company of Section 7.2, other than an inadvertent breach
of Section 7.2 which breach has not (A) resulted in a Material Adverse Effect,
(B) resulted in, or otherwise lead to, the receipt of an Acquisition Proposal by
the Company, or (C) resulted in the delivery of any confidential information of
the Company to a third party, and (iii) any breach by the Company of any other
covenant, which breach would, or could reasonably be expected to, prevent the
ability of the Company to consummate the transactions contemplated by this
Agreement; or



--------------------------------------------------------------------------------



 



- 34 -



  (c)   Acquireco shall have terminated this Agreement pursuant to
Section 8.2(1)(d);

  (d)   the Company shall have terminated this Agreement pursuant to
Section 8.2(1)(e); or

  (e)   Acquireco shall have terminated this Agreement pursuant to
Section 8.2(1)(g);

then the Company shall pay, or cause to be paid, to Parent (or as Parent may
direct by notice in writing), the amount of $1,500,000 (the “Termination Fee”).
The Termination Fee shall be paid in immediately available funds to an account
designated by Parent as follows: (i) in the case of paragraph (a) above, on the
date which is the earlier of (A) the date on which an Acquisition Proposal is
completed, and (B) twelve months from the date on which this Agreement is
terminated; (ii) in the case of paragraph (b) and (c) or (e) above, within two
business days of such termination; and (iii) in the case of paragraph (d) above,
a portion of the Termination Fee equal to $750,000 will be payable prior to the
effective termination of this Agreement in accordance with Section 7.3, and the
balance shall be payable on the date which is the earlier of (A) the date on
which an Acquisition Proposal is completed, and (B) 120 days from the date on
which this Agreement is terminated.
     (2) Notwithstanding any other provision hereof relating to the payment of
fees, if the Company shall have terminated this Agreement pursuant to
Section 8.2(1)(b) on the basis of any breach by the Parent or Acquireco of any
of its covenants, which breach would, or could reasonably be expected to,
prevent the ability of Acquireco to consummate the transactions contemplated by
this Agreement, then the Parent shall pay, or cause to be paid, to the Company
(or as the Company may direct by notice in writing), within two business days of
the date this Agreement is terminated, the amount of $1,500,000 in immediately
available funds.
     (3) Each Party acknowledges that the payment amounts set out in this
Section 7.4 represent a payment of liquidated damages that is a genuine
pre-estimate of the damages that the Party entitled to such damages will suffer
or incur as a result of the event giving rise to such damages and the resultant
termination of this Agreement and is not a penalty. The Parties irrevocably
waive any right they may have to raise as a defence that any such liquidated
damages are excessive or punitive. No Party shall be obligated to make more than
one payment pursuant to this Section 7.4.
7.5 Fees and Expenses; Other Payments
     Each Party shall pay all fees, costs and expenses incurred by such Party in
connection with this Agreement and the Arrangement.
7.6 Injunctive Relief and Specific Performance
     The Parties acknowledge and agree that an award of money damages would be
inadequate remedy for any breach of this Agreement by any Party and that such
breach would cause the non-breaching party irreparable harm. The Parties agree
that, in the event of any breach or threatened breach of this Agreement by one
of the Parties, the non-breaching party will be entitled to obtain equitable
relief, including injunctive relief and specific performance of any such
covenants or agreements, without the necessity of posting bond or security in
connection



--------------------------------------------------------------------------------



 



- 35 -

therewith, and the Parties shall not object to the granting of injunctive or
other equitable relief on the basis that there exists an adequate remedy at law.
Such remedies will not be the exclusive remedies for any breach of this
Agreement, but will be in addition to all other remedies available at law or in
equity to each of the Parties. In the event that either Parent, Acquireco or the
Company becomes liable to make a payment under Section 7.4, there will be no
liability attributable to any shareholder, director, officer, employee, advisor
or representative of Parent, Acquireco, the Company, or any affiliate thereof.
7.7 Access to Information; Confidentiality Agreement
     (1) Subject to the restrictions imposed by any applicable Laws, from the
date hereof until the earlier of the Effective Time and the termination of this
Arrangement Agreement, (a) the Company shall, and shall cause its subsidiaries
and their respective officers, directors, employees, independent auditors,
accounting advisers and agents to, afford to Parent and Acquireco and the
officers, employees, agents and representatives of Parent and Acquireco such
access as they may reasonably require at all reasonable times for the purpose of
facilitating integration business planning, to their officers, employees,
agents, properties, books, records, and Contracts, provide all data and
information which Parent or Acquireco may reasonably request for this purpose
which is reasonably available to the Company and otherwise co-operate with
Parent’s review in this regard; and (b) without limiting the foregoing, during
the period ending 7 business days from the date hereof, the Company shall, and
shall cause its subsidiaries to, afford to Parent and Acquireco, and the
officers, employees, agents and representatives of Parent and Acquireco, access,
as they or their legal advisors may reasonably require at all reasonable times
in connection with Parent’s review and investigation of regulatory matters and
the foreign operations of the Company or its subsidiaries, to three members of
management of the Company or its subsidiaries specified by Parent and to the
books and records of the Company and its subsidiaries, and to provide all data
and information of the Company or its subsidiaries which Parent and Acquireco
may reasonably request for this purpose and which is reasonably available to the
Company, and to otherwise co-operate with Parent’s review and investigation in
this regard. The Parties acknowledge and agree that information furnished
pursuant to this Section 7.7 shall be subject to the terms and conditions of the
Confidentiality Agreement;
     (2) Parent and Acquireco acknowledge that the provisions of the
Confidentiality Agreement shall continue to apply notwithstanding the execution
of this Agreement by the Parties or the announcement of the Agreement. The
Company and its Board of Directors consents to, and waives, the provisions of
section (i) of the letter of intent dated December 3, 2009 between the Company
and Parent with respect to the consummation of the transactions contemplated
herein.
7.8 Insurance
     (1) Parent agrees that it will directly honour all rights to
indemnification or exculpation now existing in favour of present and former
officers and directors of the Company and its subsidiaries (each an “Indemnified
Person”) which will survive the completion of the Arrangement.



--------------------------------------------------------------------------------



 



- 36 -

     (2) Prior to the Effective Time, the Company shall and, if the Company is
unable to Acquireco shall cause the Company as of the Effective Time to, obtain
and fully pay the premium for the extension of the directors’ and officers’
insurance policies for a claims reporting or run-off and extended reporting
period of at least six years from and after the Effective Time with respect to
any claim related to any period or time at or prior to the Effective Time from
an insurance carrier with the same or better credit rating as the Company’s
current insurance carriers with respect to directors’ and officers’ liability
insurance (“D&O Insurance”), and with terms, conditions, retentions and limits
of liability that are no less advantageous to the Indemnified Persons than the
coverage provided under the Company’s and its subsidiaries’ existing policies;
provided that there shall be no obligation to purchase or maintain D&O Insurance
to the extent that the premium therefor exceeds 300% of the premiums currently
in effect.
     (3) If the Company or Acquireco or any of their successors or assigns
shall: (a) amalgamate, consolidate with or merge or wind-up into any other
Person and, if applicable, shall not be the continuing or surviving corporation
or entity; or (b) transfer all or substantially all of its properties and assets
to any Person or Persons, then, and in each such case, proper provisions shall
be made so that the successors, assigns and transferees of the Company or
Acquireco, as the case may be, shall assume all of the obligations set forth in
this Section 7.8.
     (4) The provisions of this Section 7.8 are intended for the benefit of, and
will be enforceable by, each insured or Indemnified Person described in
Section 7.8(1), his or her heirs and his or her legal representatives and, for
such purpose, the Parties hereby confirm that, in negotiating and agreeing with
the provision of this Section 7.8, the Company is acting as agent and trustee on
their behalf.
7.9 Restructuring
     (1) Each of the Company and its subsidiaries, as the case may be, shall,
prior to the Effective Date, use reasonable efforts to co-operate with Parent
and Acquireco in structuring, planning and implementing any reorganization of
their respective capital, assets and structure as Parent and Acquireco may
reasonably request, provided that (i) Parent and Acquireco shall provide written
notice to the Company of any proposed reorganization at least ten days prior to
the Effective Time; (ii) any such requested co-operation does not unreasonably
interfere with the ongoing operations of the Company and its subsidiaries or
delay, impair or prevent the completion of the Arrangement; (iii) the Company
and its subsidiaries shall not be obligated to take any action that could result
in any Taxes being imposed on, or any adverse Tax or other consequences to, any
securityholder of the Company incrementally greater than the Taxes or other
consequences to such party in connection with the consummation of the
Arrangement in the absence of any such action; (iv) Parent and Acquireco shall
pay and be responsible for the implementation costs and any direct or indirect
costs and liabilities thereof, including employment costs, Taxes and
liabilities, that may be incurred to unwind any such reorganization if the
Arrangement is not completed, including out-of-pocket costs and expenses for
filing fees and external counsel and auditors, which may be incurred; (v) such
co-operation does not require the directors, officers, employees or agents of
the Company and its subsidiaries to take any action in any capacity other than
as a director, officer or employee, as the case may be; (vi) in no circumstances
shall the Company or its subsidiaries be required to take any action if the
Board of



--------------------------------------------------------------------------------



 



- 37 -

Directors, in its opinion determines that taking such action would be in breach
of applicable Laws; and (vii) the effectiveness of any such reorganization shall
occur (a) not more than two days prior to the Effective Time, and (b) after
Acquireco shall have confirmed in writing that all conditions in Sections 6.1
and 6.2 have been satisfied or waived by Acquireco and the Company shall have
confirmed in writing that all conditions in Sections 6.1 and 6.3 have been
satisfied or waived by the Company; and provided further that it is agreed and
understood that no such actions shall be considered to constitute a breach of
the representations or warranties or covenants of the Company under this
Agreement. In no event shall completion of any reorganization requested by
Parent and Acquireco pursuant to this Section 7.9 be a condition to completion
of the Arrangement.
     (2) The Company shall co-operate with Parent and Acquireco and provide
support for any net operating loss, non-capital loss, net capital loss, adjusted
cost base and other tax attributes of the Company and its subsidiaries that may
be necessary in connection with the pre-closing reorganization, the Arrangement
or otherwise, and the Company shall co-operate with Parent and Acquireco to
determine the nature of any pre-closing reorganizations that might be undertaken
and the manner in which they may most effectively be undertaken.
7.10 Withholding Rights
     Notwithstanding anything in this Agreement or the Plan of Arrangement to
the contrary, the Company, the Depository, Acquireco or one or more affiliates
or subsidiaries of Acquireco, as the case may be, shall be entitled to deduct
and withhold from any amount otherwise payable pursuant to this Agreement or the
Plan of Arrangement to any Company Shareholder or holder of Options, such
amounts as are required to be deducted and withheld with respect to the making
of such payment under the Tax Act, the Code, or any provision of applicable
local, state, provincial or foreign Tax Law, in each case, as amended, or the
administrative practice of the relevant Governmental Entity administering such
Law. To the extent that amounts are so withheld, such withheld amounts shall be
treated for all purposes of this Agreement and the Plan of Arrangement as having
been paid to the former holder of the Company Shares or Options, as the case may
be, in respect of which such deduction and withholding was made, provided that
such withheld amounts are actually remitted to the appropriate taxing authority
within the time required and in accordance with applicable Laws.
ARTICLE 8
TERM, TERMINATION, AMENDMENT AND WAIVER
8.1 Term
     This Agreement shall be effective from the date hereof until the earlier of
the Effective Time and the termination of this Agreement in accordance with its
terms, provided that if the Effective Time occurs, the agreements in Section 7.8
shall survive the Effective Time in accordance with their terms.
8.2 Termination
     (1) This Agreement may:



--------------------------------------------------------------------------------



 



- 38 -

  (a)   subject to Section 7.1, be terminated either by the Company or Acquireco
if any condition in Section 6.1 becomes incapable of being satisfied in
circumstances where the failure to satisfy any such condition is not the result,
directly or indirectly, of a breach of this Agreement by such terminating Party;
    (b)   subject to Section 7.1, be terminated by the Company if any condition
in Section 6.3 becomes incapable of being satisfied in circumstances where the
failure to satisfy any such condition is not the result, directly or indirectly,
of a breach of this Agreement by the Company;     (c)   subject to Section 7.1,
be terminated by Acquireco if any condition in Section 6.2 becomes incapable of
being satisfied in circumstances where the failure to satisfy any such condition
is not the result, directly or indirectly, of a breach of this Agreement by
Acquireco;     (d)   be terminated by Acquireco if the Board of Directors shall
have: (i) withdrawn or modified in a manner adverse to Acquireco its approval or
recommendation of the Arrangement (it being understood that publicly taking no
position or a neutral position with respect to an Acquisition Proposal for a
period of more than five business days shall be considered an adverse
modification), (ii) approved or recommended an Acquisition Proposal or entered
into a binding written agreement in respect of an Acquisition Proposal (other
than a confidentiality and standstill agreement permitted by Section 7.2(4)) or
(iii) failed to publicly recommend or reaffirm its approval of the Arrangement,
after an Acquisition Proposal shall have been made to the Company Shareholders
or any person shall have publicly announced an intention to make an Acquisition
Proposal, within five business days of any written request by Acquireco, acting
reasonably (or in the event that the Company Meeting is scheduled to occur
within such five business day period, prior to the date of such meeting);    
(e)   be terminated by Company in order to enter into a binding written
agreement with respect to a Superior Proposal (other than a confidentiality and
standstill agreement permitted by Section 7.2(4)), subject to compliance with
Sections 7.2 and 7.3;     (f)   be terminated either by Acquireco or the Company
if the Effective Time does not occur on or prior to the Outside Date, provided
that the failure of the Effective Time to so occur is not the result of the
breach of a representation, warranty or covenant by the Party terminating this
Agreement;     (g)   be terminated by Acquireco if the Company Meeting is not
convened and held on or before March 12, 2010;     (h)   be terminated either by
Acquireco or the Company if the Arrangement Resolution shall have failed to
receive the Requisite Approval at the Company Meeting in accordance with the
Interim Order or the Continuance Resolution shall have failed to be approved at
the Company Meeting;





--------------------------------------------------------------------------------



 



- 39 -



  (i)   be terminated by either Acquireco or the Company if any Law makes the
consummation of the Arrangement or the transactions contemplated by this
Agreement illegal or otherwise prohibited, and such Law has become final and
non-appealable; or

  (j)   be terminated by the written agreement of the Parties;

in each case, prior to the Effective Time.
     (2) If this Agreement is terminated in accordance with the foregoing
provisions of this Section 8.2, this Agreement shall forthwith become void and
of no further force or effect and no Party shall have any further obligations
hereunder except as provided in Sections 7.4, 7.5, 7.6, and 7.7 and 7.8 and
Article 9, and provided that neither the termination of this Agreement nor
anything contained in this Section 8.2 shall relieve any Party from any
liability for any willful breach by it of this Agreement.
8.3 Waiver
     Any Party may (i) extend the time for the performance of any of the
obligations or acts of the other Party, (ii) waive compliance, except as
provided herein, with any of the other Party’s agreements or the fulfillment of
any conditions to its own obligations contained herein, or (iii) waive
inaccuracies in the other Party’s representations or warranties contained herein
or in any document delivered by the other Party; provided, however, that any
such extension or waiver shall be valid only if set forth in an instrument in
writing signed on behalf of all Parties and, unless otherwise provided in the
written waiver, will be limited to the specific breach or condition waived.
ARTICLE 9
GENERAL PROVISIONS
9.1 Notices
     All notices and other communications given or made pursuant hereto shall be
in writing and shall be deemed to have been duly given or made as of the date
delivered or sent if delivered personally or sent by electronic transmission
(with hard copy delivery of such notice to follow as soon as practicable
thereafter), or as of the following business day if sent by prepaid overnight
courier, to the Parties at the following addresses (or at such other addresses
as shall be specified by any Party by notice to the other Parties given in
accordance with these provisions):



--------------------------------------------------------------------------------



 



- 40 -

  (a)   if to Parent or Acquireco:

Federal Signal Corporation
1415 W. 22nd Street
Oak Brook, Illinois
60523
Attention: Jennifer L. Sherman, Senior Vice President and General Counsel
Facsimile: 866.229.4459
e-mail: jsherman@federalsignal.com
with a copy to:
Torys LLP
79 Wellington Street W.
Suite 3000
Toronto, Ontario
M5K 1N2
Attention: Michael Pickersgill
Facsimile: 416.865.7380
e-mail: mpickersgill@torys.com

  (b)   if to the Company:

Sirit Inc.
372 Bay Street
Suite 1100
Toronto, Ontario
M5H 2W9
Attention: Norbert Dawalibi, Chief Executive Officer
Facsimile: 416.367.1435
e-mail: ndawalibi@sirit.com
with a copy to:
Gowling Lafleur Henderson LLP
1 First Canadian Place
Suite 1600, 100 King Street West
Toronto, Ontario
M5X 1G5
Attention: Alan James
Facsimile: 416.862.7661
e-mail: alan.james@gowlings.com



--------------------------------------------------------------------------------



 



- 41 -

9.2 Governing Law
     This Agreement shall be governed, including as to validity, interpretation
and effect, by the laws of the Province of Ontario and the laws of Canada
applicable therein, and shall be construed and treated in all respects as an
Ontario contract. Each Party hereby irrevocably attorns to the non-exclusive
jurisdiction of the Courts of the Province of Ontario in respect of all matters
arising under and in relation to this Agreement and the Arrangement.
9.3 Third Parties
     Nothing contained in this Agreement, express or implied is intended to or
shall confer on any other person, any right, benefit or remedy of any nature
whatsoever under or by reason of this Agreement other than as specifically
provided in Section 7.8.
9.4 Time of Essence
     Time shall be of the essence in this Agreement.
9.5 Entire Agreement, Binding Effect and Assignment
     This Agreement shall be binding on and shall enure to the benefit of the
Parties and their respective successors and permitted assigns.
     This Agreement (including the exhibits and schedules hereto), the Company
Disclosure Letter, the Voting Agreement, the Confidentiality Agreement and
section (i) of the letter of intent dated December 3, 2009 between the Company
and Parent constitute the entire agreement, and supersede all other prior
agreements and understandings, both written and oral, between the Parties, or
any of them, with respect to the subject matter hereof and thereof and this
Agreement is not intended to and shall not confer upon any person other than the
Parties any rights or remedies hereunder. Neither this Agreement nor any of the
rights, interests or obligations hereunder may be assigned by either of the
Parties without the prior written consent of the other Party; provided, however,
that Parent in its sole discretion may assign any or all of Acquireco’s rights,
interests and/or obligations under this Agreement to any direct or indirect
subsidiary or any affiliate of Parent.
9.6 Severability
     If any term or other provision of this Agreement is invalid, illegal or
incapable of being enforced by any applicable rule or Law or public policy, all
other conditions and provisions of this Agreement shall nevertheless remain in
full force and effect. Upon such determination that any term or other provision
is invalid, illegal or incapable of being enforced, the Parties shall negotiate
in good faith to modify this Agreement so as to effect the original intent of
the Parties as closely as possible in an acceptable manner to the end that the
transactions contemplated hereby are fulfilled to the fullest extent possible.



--------------------------------------------------------------------------------



 



- 42 -

9.7 Counterparts, Execution
     This Agreement may be executed in two or more counterparts, each of which
shall be deemed to be an original but all of which together shall constitute one
and the same instrument. The Parties shall be entitled to rely upon delivery of
an executed facsimile or similar executed electronic copy of this Agreement, and
such facsimile or similar executed electronic copy shall be legally effective to
create a valid and binding agreement between the Parties.
9.8 Amendments
     This Agreement and, without limiting the terms of the Plan of Arrangement,
the Plan of Arrangement may, at any time and from time to time before or after
the holding of the Company Meeting but not later than the Effective Time, be
amended by mutual written agreement of the Parties, and any such amendment may,
subject to the Interim Order and Final Order and applicable Laws, without
limitation:

  (a)   change the time for performance of any of the obligations or acts of the
Parties;

  (b)   modify any representation or warranty contained herein or in any
document delivered pursuant hereto;

  (c)   modify any of the covenants herein contained and waive or modify
performance of any of the obligations of the Parties; and/or

  (d)   modify any mutual conditions precedent herein contained.

[Remainder of page intentionally left blank.]



--------------------------------------------------------------------------------



 



- 43 -

     IN WITNESS WHEREOF, Parent, Acquireco and the Company have caused this
Agreement to be executed as of the date first written above by their respective
officers thereunto duly authorized.

            FEDERAL SIGNAL CORPORATION
      By:   /s/ Jennifer Sherman         Name:   Jennifer Sherman       
Title:   Senior Vice President        1815315 ONTARIO LIMITED
      By:   /s/ Jennifer Sherman         Name:   Jennifer Sherman       
Title:   President and Secretary        SIRIT INC.
      By:   /s/ Norbert Dawalibi         Name:   Norbert Dawalibi       
Title:   President and Chief Executive Officer     

 



--------------------------------------------------------------------------------



 



Schedule A
To the Arrangement Agreement
Continuance Resolution
BE IT RESOLVED AS A SPECIAL RESOLUTION THAT:

1.   Sirit Inc. (the “Corporation”) continue as a corporation under and in
accordance with the Business Corporations Act (Ontario) (the “OBCA”) and any
officer or director of the Corporation is hereby authorized and directed for and
on behalf of the Corporation to make an application to the Yukon Registrar of
Corporations for a certificate of discontinuance in accordance with section 191
of the Business Corporations Act (Yukon) (the “YBCA”) and to execute and deliver
such other documents as are necessary or desirable to the Yukon Registrar of
Corporations under the YBCA to carry out the foregoing.

2.   Any officer or director of the Corporation is hereby authorized and
directed for and on behalf of the Corporation to apply to the director under the
OBCA for the continuance of the Corporation, and to execute and deliver articles
of continuance and such other documents as are necessary or desirable to the
director under the OBCA or the Yukon Registrar of Corporations under the YBCA to
carry out the foregoing.

3.   The directors of the Corporation are authorized, in their discretion, to
abandon the application for continuation of the Corporation under the OBCA
without further approval, ratification or confirmation by the shareholders of
the Corporation.

4.   Any officer or director of the Corporation is hereby authorized and
directed for and on behalf of the Corporation to execute or cause to be executed
and to deliver or cause to be delivered, all such other documents and
instruments and to perform or cause to be performed all such other acts and
things as in such person’s opinion may be necessary or desirable to give full
effect to the foregoing resolutions and the matters authorized thereby, such
determination to be conclusively evidenced by the execution and delivery of such
document or instrument or the doing of any such act or thing.

A-1



--------------------------------------------------------------------------------



 



Schedule B
To the Arrangement Agreement
Arrangement Resolution
BE IT RESOLVED AS A SPECIAL RESOLUTION THAT:

1.   The arrangement (the “Arrangement”) under section 182 of the Business
Corporations Act (Ontario) (the “OBCA”) involving Sirit Inc. (the
“Corporation”), all as more particularly described and set forth in the
management information circular (the “Circular”) of the Corporation dated •,
2010 (as the Arrangement may be modified or amended), is hereby authorized,
approved and adopted.

2.   The plan of arrangement, as it may be or has been amended (the “Plan of
Arrangement”), involving the Corporation and implementing the Arrangement, the
full text of which is set out in Appendix • to the Circular (as the Plan of
Arrangement may be, or may have been, modified or amended), is hereby
authorized, approved and adopted.

3.   The arrangement agreement (the “Arrangement Agreement”) between the
Corporation, Federal Signal Corporation and 1815315 Ontario Limited, made as of
January 13, 2010, the actions of the directors of the Corporation in approving
the Arrangement Agreement and the actions of the officers of the Corporation in
executing and delivering the Arrangement Agreement and any amendments thereto
are hereby ratified and approved.

4.   Notwithstanding that this resolution has been passed (and the Arrangement
adopted) by the shareholders of the Corporation or that the Arrangement has been
approved by the Superior Court of Justice (Ontario), the directors of the
Corporation are hereby authorized and empowered without further notice to, or
approval of, the shareholders of the Corporation (a) to amend the Arrangement
Agreement or the Plan of Arrangement to the extent permitted by the Arrangement
Agreement or the Plan of Arrangement, or (b) subject to the terms of the
Arrangement Agreement, not to proceed with the Arrangement.

5.   Any officer or director of the Corporation is hereby authorized and
directed for and on behalf of the Corporation to execute and deliver articles of
arrangement and such other documents as are necessary or desirable to the
director under the OBCA in accordance with the Arrangement Agreement, such
determination to be conclusively evidenced by the execution and delivery of such
articles of arrangement and any other such documents.

6.   Any officer or director of the Corporation is hereby authorized and
directed for and on behalf of the Corporation to execute or cause to be executed
and to deliver or cause to be delivered, all such other documents, agreements
and instruments and to perform or cause to be performed all such other acts and
things as in such person’s opinion may be necessary or desirable to give full
effect to the foregoing resolutions and the matters authorized thereby, such
determination to be conclusively evidenced by the execution and delivery of such
document, agreement or instrument or the doing of any such act or thing.

B-1



--------------------------------------------------------------------------------



 



Schedule C
To the Arrangement Agreement
Plan of Arrangement
PLAN OF ARRANGEMENT
UNDER SECTION 182 OF THE
BUSINESS CORPORATIONS ACT (ONTARIO)
ARTICLE 1
DEFINITIONS AND INTERPRETATION

1.1   Definitions

     In this Plan of Arrangement, unless there is something in the subject
matter or context inconsistent therewith, and unless indicated otherwise, where
used in this Plan of Arrangement, capitalized terms used but not defined shall
have the meanings ascribed thereto in the Arrangement Agreement and the
following terms shall have the following meanings (and grammatical variations of
such terms shall have corresponding meanings):
“Acquireco” means 1815315 Ontario Limited, a corporation incorporated under the
OBCA;
“affiliate” has the meaning ascribed thereto in National Instrument 45-106 of
the Canadian Securities Administrators;
“Amalco I” means a corporation formed by the amalgamation, under the laws of
Ontario, of the Company and Sirit Technologies, in accordance with
Section 2.2(3);
“Amalco I Shares” means the common shares in the capital of Amalco I;
“Amalco II” means a corporation formed by the amalgamation, under the laws of
Ontario, of Amalco I and Acquireco as contemplated pursuant to Section 2.2(6);
“Arrangement” means the proposed arrangement under section 182 of the OBCA on
the terms and subject to the conditions set out in this Plan of Arrangement,
subject to any amendments or variations thereto made in accordance with the
Arrangement Agreement and this Plan of Arrangement or made at the direction of
the Court in the Final Order with the consent of the Company and Acquireco, each
acting reasonably;
“Arrangement Agreement” means the arrangement agreement made as of January 13,
2010 among the Company, Parent and Acquireco, including all schedules, as same
may be amended, supplemented or restated in accordance with its terms providing
for, among other things, the Arrangement;

C-2



--------------------------------------------------------------------------------



 



“Arrangement Resolution” means the special resolution approving the Plan of
Arrangement to be considered at the Company Meeting, substantially in the form
and content of Schedule B attached to the Arrangement Agreement;
“Articles of Arrangement” means the articles of arrangement of the Company in
respect of the Arrangement, to be sent to the Director after the Final Order is
made;
“business day” means any day, other than a Saturday, a Sunday or a day on which
commercial banks are closed in Toronto, Canada or Chicago, USA;
“Certificate of Arrangement” means the certificate or other confirmation of
filing giving effect to the Arrangement to be issued by the Director pursuant to
subsection 183(2) of the OBCA after the Articles of Arrangement have been filed;
“Charter Documents” means articles and by-laws and similar constating documents
of the Company;
“Company” means Sirit Inc., a corporation existing under the laws of the
Territory of Yukon;
“Company Circular” means the notice of the Company Meeting and accompanying
management proxy circular, including all schedules, appendices and exhibits
thereto, to be sent to, among others, the Company Shareholders in connection
with the Company Meeting, as amended, supplemented or otherwise modified from
time to time;
“Company Meeting” means the special meeting of Company Shareholders, including
any adjournment or postponement thereof, to be called and held in accordance
with the Interim Order to consider the Continuance Resolution and the
Arrangement Resolution;
“Company Shareholders” means the registered or beneficial holders of Company
Shares, as the context requires;
“Company Shares” means the common shares in the capital of the Company;
“Consideration” means $0.30 in cash per Company Share, subject to adjustment in
accordance with Section 2.6;
“Continuance” means the continuance of the Company as a corporation under the
OBCA to be effected prior to the Effective Time;
“Continuance Resolution” means the special resolution approving the Continuance
to be considered at the Company Meeting, substantially in the form and content
of Schedule A attached to the Arrangement Agreement;
“Court” means the Superior Court of Justice (Ontario);
“Depository” means Equity Transfer & Trust Company or such other trust company
as may be agreed by the Parties;

C-3



--------------------------------------------------------------------------------



 



“Director” means the Director appointed pursuant to section 278 of the OBCA;
“Dissent Rights” has the meaning ascribed thereto in Section 3.1(1);
“Dissenting Shareholder” means a registered holder of Company Shares who has
properly and validly dissented in respect of the Continuance Resolution in
strict compliance with the Dissent Rights, who has not withdrawn or been deemed
to have withdrawn such dissent and who is ultimately determined to be entitled
to be paid the fair value of its Company Shares, but only in respect of the
Company Shares in respect of which Dissent Rights are validly exercised by such
registered holder;
“Effective Date” means the date upon which the Arrangement becomes effective as
established by the date of issue shown on the Certificate of Arrangement;
“Effective Time” means the first moment in time in Toronto, Canada on the
Effective Date, or such other time as may be agreed to in writing by the Company
and Acquireco prior to the Effective Date;
“Encumbrance” (and any grammatical variation thereof) includes any mortgage,
pledge, assignment, charge, lien, claim, hypothec, security interest, adverse
claim, option, right, privilege or other third party interest or encumbrance of
any kind, whether contingent or absolute;
“Final Order” means the final order of the Court in a form acceptable to the
Company and Acquireco, acting reasonably, approving the Arrangement as such
order may be amended by the Court (with the consent of both the Company and
Acquireco, each acting reasonably) at any time prior to the Effective Time or,
if appealed, then, unless such appeal is withdrawn or dismissed, as affirmed or
as amended (provided that any such amendment is acceptable to both the Company
and Acquireco, each acting reasonably) on appeal;
“Governmental Entity” means (a) any supranational, international, multinational,
national, federal, provincial, state, regional, municipal, local or other
government, governmental or public department, ministry, central bank, court,
tribunal, arbitral body, office, Crown corporation, commission, commissioner,
board, bureau or agency, whether domestic or foreign, (b) any subdivision, agent
or authority of any of the foregoing, or (c) any quasi-governmental or private
body, including any tribunal, commission, stock exchange, regulatory agency or
self-regulatory organization, exercising any regulatory, expropriation or taxing
authority (including the TSX);
“Incentive Plan” means the key employee incentive plan of the Company dated
January 14, 2005 as amended by the Board of Directors on April 21, 2005 and
February 12, 2007;
“Interim Order” means the interim order of the Court in a form acceptable to the
Company and Acquireco, acting reasonably, providing for, among other things, the
calling and holding of the Company Meeting, as the same may be amended by the
Court with the consent of the Company and Acquireco, each acting reasonably;
“Law” or “Laws” means all supranational, international, multinational, federal,
provincial, state, municipal, regional and local laws (including common law),
by-laws, statutes, rules, regulations, principles of law and equity, orders,
rulings, certificates, ordinances, judgments, injunctions,

C-4



--------------------------------------------------------------------------------



 



determinations, awards, decrees, codes, policies or other requirements, whether
domestic or foreign, and the terms and conditions of any grant of approval,
permission, authority or license of any Governmental Entity, and the term
“applicable” with respect to such Laws and in a context that refers to one or
more Parties, means such Laws as are binding upon or applicable to such Party or
its assets;
“Letter of Transmittal” means a letter of transmittal to be forwarded or made
available by the Company to Company Shareholders, in a form acceptable to
Acquireco, acting reasonably, for use by such Company Shareholders in connection
with the Arrangement as contemplated herein;
“OBCA” means the Business Corporations Act (Ontario);
“Option” means an option to purchase Company Shares granted under the Stock
Option Plan;
“Option Amount” has the meaning ascribed thereto in Section 2.2;
“Parent” means Federal Signal Corporation, a corporation existing under the laws
of Delaware;
“Parties” means the Company and Acquireco, and “Party” means either of them;
“person” includes an individual, limited or general partnership, limited
liability company, limited liability partnership, trust, joint venture,
association, corporation, body corporate, unincorporated organization, trustee,
executor, administrator, legal representative, Governmental Entity or any other
entity, whether or not having legal status;
“Plan of Arrangement” means the plan of arrangement, substantially in the form
of Schedule D of the Arrangement Agreement, and any amendments or variations
thereto made in accordance with section 9.8 of the Arrangement Agreement or
Section 5.2 of this Plan of Arrangement or made at the direction of the Court in
the Final Order with the consent of the Company and Acquireco, each acting
reasonably; and references to “Article” or “Section” mean the specified Article
or Section of this Plan of Arrangement;
“Sirit Technologies” means Sirit Technologies Inc., a corporation amalgamated
under the laws of Ontario;
“Stock Option Plan” means the stock option plan for key persons of the Company
as amended on April 26, 2007;
“subsidiary” means, with respect to a specified person, any entity, whether
incorporated or unincorporated, in which such person owns, directly or
indirectly, a majority of the securities or other ownership interests having by
their terms ordinary voting power to elect a majority of the directors or other
persons performing similar functions, or the management and policies of which
such person otherwise has the power to direct;
“Tax Act” means the Income Tax Act (Canada);
“TSX” means the Toronto Stock Exchange; and

C-5



--------------------------------------------------------------------------------



 



“YBCA” means the Business Corporations Act (Yukon).

1.2   Interpretation Not Affected by Headings

     The division of this Plan of Arrangement into Articles, Sections and other
parts and the insertion of headings are for convenience only and shall not
affect the construction or interpretation of this Plan of Arrangement. Unless
the contrary intention appears, references in this Plan of Agreement to an
Article, Section, subsection, paragraph or Schedule by number or letter or both
refer to the Article, Section, subsection, paragraph or Schedule, respectively,
bearing that designation in this Plan of Arrangement.

1.3   Number and Gender

     In this Plan of Arrangement, unless the contrary intention appears, words
importing the singular include the plural and vice versa, and words importing
any gender include all genders.

1.4   Time

     Time is of the essence in this Plan of Arrangement. All times expressed
herein or in any Letter of Transmittal are local time (Toronto, Ontario) unless
otherwise stipulated herein or therein.

1.5   Currency

     Unless otherwise stated, all references in this Plan of Arrangement to sums
of money are expressed in, and all payments provided for herein shall be made in
Canadian dollars and “$” refers to Canadian dollars.

1.6   Statutory References

     Unless otherwise expressly provided herein, any reference in this Plan of
Arrangement to a statute includes all regulations made thereunder, all
amendments to such statute or regulations in force from time to time, and any
statute or regulation that supplements or supersedes such statute or
regulations.

1.7   Governing Law

     This Plan of Arrangement shall be governed by and construed in accordance
with the laws of the Province of Ontario and the federal laws of Canada
applicable therein.
ARTICLE 2
THE ARRANGEMENT

2.1   Effectiveness

     This Plan of Arrangement is made pursuant to, and is subject to the
provisions of and forms part of, the Arrangement Agreement. Subject to the terms
of the Arrangement Agreement, this Plan of Arrangement will become effective at
the Effective Time and will be binding from

C-6



--------------------------------------------------------------------------------



 



and after the Effective Time on: (i) the Company; (ii) Acquireco; (iii) Sirit
Technologies; (iv) all registered holders and all beneficial owners of Company
Shares; (v) all registered holders and all beneficial owners of Options;
(vi) all persons with rights under the Incentive Plan; (vii) the registrar and
transfer agent in respect of the Company Shares; and (viii) the Depository. The
Articles of Arrangement shall be filed, and the Certificate of Arrangement shall
be issued, with respect to the Arrangement in its entirety. The Certificate of
Arrangement shall be conclusive evidence that the Arrangement has become
effective in accordance with its terms in the sequence provided herein.

2.2   The Arrangement

     Commencing at the Effective Time, the following shall occur and be deemed
to occur in the following order without further act or formality:

  (1)   each Key Employee (as defined in the Incentive Plan) shall receive any
Sale Transaction Payment (as defined in the Incentive Plan), to which they may
be entitled in accordance with the terms of the Incentive Plan net of applicable
withholdings and the Incentive Plan shall be terminated (regardless of whether a
payment is made) and the Company and Acquireco shall have no further liabilities
or obligations with respect to the Incentive Plan;     (2)   each Company Share
in respect of which Dissent Rights have been validly exercised shall be
transferred and deemed to be transferred by the holder thereof, without any
further act or formality on its part, free and clear of all Encumbrances, to
Acquireco in consideration for a debt claim against Acquireco in an amount
determined and payable in accordance with Article 3, and the name of such holder
will be removed from the register of holders of Company Shares (in respect of
the Company Shares for which Dissent Rights have been validly exercised), and
Acquireco shall be recorded as the registered holder of Company Shares so
transferred and shall be deemed to be the legal and beneficial owner of such
Company Shares free and clear of any Encumbrances;     (3)   the Company and its
wholly-owned subsidiary Sirit Technologies shall be amalgamated and will
continue as one corporation, Amalco I, and the following provisions shall apply:

  (a)   each Company Share held by the holder thereof shall continue as one
common share in the capital of Amalco I;     (b)   all of the issued and
outstanding shares of Sirit Technologies held by the Company shall be cancelled
without any repayment of capital in respect thereof;     (c)   the stated
capital of Amalco I shall be the same as the stated capital of the Company
immediately prior to the amalgamation;     (d)   the articles of Amalco I shall
be the articles of continuance of the Company;

C-7



--------------------------------------------------------------------------------



 



  (e)   the by laws of Amalco I shall be the by laws of the Company in effect
immediately prior to the amalgamation;     (f)   the first directors of Amalco I
shall be the directors of the Company immediately prior to the amalgamation;    
(g)   the first officers of Amalco I shall be the officers of the Company
immediately prior to the amalgamation;     (h)   the registered office of Amalco
I shall be the registered office of the Company;     (i)   the property of each
of the amalgamating corporations shall continue to be the property of Amalco I;
and     (j)   Amalco I shall be liable for the obligations of each of the
amalgamating corporations, whether existing or arising before, at or from the
Effective Time.

  (4)   each Option that is granted and that remains outstanding immediately
prior to the Effective Time, without any further action on behalf of the holder
thereof and without any payment except as provided in this Plan of Arrangement,
shall be disposed of and surrendered by the holders thereof to the Company
without any act or formality on its or their part in exchange for a cash payment
equal to the amount (if any) by which (A) the product of the number of Company
Shares underlying such Options held by such holder and the Consideration exceeds
(B) the aggregate exercise price payable under such Options by the holder to
acquire the Company Shares underlying such Options, net of applicable
withholdings (the “Option Amount”) and all Options and the Stock Option Plan
shall be terminated and the Company and Acquireco shall have no liabilities or
obligations with respect to the Options or the Stock Option Plan except pursuant
to this Section 2.2(4);     (5)   each issued and outstanding Amalco I Share
shall be transferred and deemed to be transferred by the holder thereof, without
any further act or formality on its part, free and clear of all Encumbrances, to
Acquireco in exchange for a payment in cash equal to the Consideration, and the
name of such holder will be removed from the register of holders of Amalco I
Shares and Acquireco shall be recorded as the registered holder of Amalco I
Shares so transferred and shall be deemed to be the legal and beneficial owner
thereof, free and clear of any Encumbrances, and such payment shall be made upon
the presentation and surrender by or on behalf of the holder to the Depository
(acting on behalf of Acquireco) of the certificate that immediately prior to the
Effective Time represented Company Shares which were converted to Amalco I
Shares in accordance with Section 2.2(3) and a Letter of Transmittal as more
fully described in Section 2.3 and Section 2.4; and     (6)   Acquireco and
Amalco I shall be amalgamated and will continue as one corporation, Amalco II,
and the following provisions shall apply:

C-8



--------------------------------------------------------------------------------



 



  (a)   the stated capital of Amalco II shall be the same as the stated capital
of Acquireco;     (b)   each common share of Acquireco held by the holder
thereof will continue as one common share in the capital of Amalco II;     (c)  
all of the outstanding shares of Amalco I held by Acquireco will be cancelled
without any repayment of capital of Amalco I;     (d)   the name of Amalco II
shall be “[Sirit Inc.]”;     (e)   the articles of Amalco II shall be the
articles of amalgamation of Acquireco;     (f)   the by laws of Amalco II shall
be the by laws of Acquireco in effect immediately prior to the amalgamation;    
(g)   the first directors of Amalco II shall be the directors of Acquireco
immediately prior to the amalgamation;     (h)   the first officers of Amalco II
shall be the officers of Acquireco immediately prior to the amalgamation;    
(i)   the registered office of Amalco II shall be the registered office of
Acquireco;     (j)   the property of each of the amalgamating corporations shall
continue to be the property of Amalco II; and     (k)   Amalco II shall be
liable for the obligations of each of the amalgamating corporations, whether
existing or arising before, at or from the Effective Time.

2.3   Letter of Transmittal

     At the time of mailing the Company Circular, the Company shall forward the
Letter of Transmittal to each Company Shareholder to the address of such holder
as it appears on the register maintained by or on behalf of the Company in
respect of such holders.

2.4   Delivery of Consideration and Other Payments

     Prior to the Effective Date, (i) Acquireco shall deposit, or arrange to be
deposited, the money required to be deposited with the Depository for the
payment of the aggregate Consideration pursuant to Section 2.2(5) (with the
amount per Company Share in respect of which Dissent Rights have been exercised
being deemed to be the Consideration per applicable Company Share for this
purpose) for the benefit of and in trust for former Company Shareholders
entitled to receive the Consideration for each Amalco I Share held by them in a
special account with the Depository to be paid to or to the order of the
respective former Company Shareholders without interest; and (ii) the Company
shall deposit the money, if any, required for payment of the Option Amount
pursuant to Section 2.2(4) for the benefit of and in trust for former holders of
Options entitled to receive the Option Amount (if any) for Options

C-9



--------------------------------------------------------------------------------



 



held by them in a special account with the Depository to be paid to or to the
order of the applicable former holders of Options without interest. All such
money shall be cash, denominated in Canadian dollars in same day funds. Such
money shall not be used for any purpose except as provided in this Plan of
Arrangement. Upon surrender to the Depository for transfer to Acquireco of, in
the case of a former Company Shareholder, the certificate(s) that immediately
prior to the Effective Time represented Company Shares which were continued as
Amalco I Shares in accordance with Section 2.2(4) and subsequently acquired by
Acquireco pursuant to Section 2.2(5), and a duly completed Letter of
Transmittal, and such other documents and instruments as would have been
required to effect the transfer of the Company Shares formerly represented by
such certificate under the OBCA and the by-laws of the Company and such
additional documents and instruments as Acquireco and/or the Depository may
reasonably require, such former holder shall be entitled to receive in exchange
therefor, and as soon as practicable after the Effective Time the Depository
shall deliver to such holder, by cheque (or, if required by applicable laws, by
wire transfer) the amount of money such holder is entitled to receive under the
Arrangement. In the event of a transfer of ownership of Company Shares that was
not registered in the securities register of the Company, the amount of money
payable for such Amalco I Shares under the Arrangement may be delivered to the
transferee if the certificate representing such Company Shares is presented to
the Depository as provided above, accompanied by all documents required to
evidence and effect such transfer and to evidence that any applicable transfer
Taxes have been paid. As soon as practicable after the Effective Time, the
Depository shall deliver on behalf of the Company to each holder of Options as
reflected on the books and records of the Company, a cheque (or, if required by
applicable laws, a wire transfer) for the amount of money such holder is
entitled to receive under the Arrangement, if any, in accordance with
Section 2.2(4). Thereafter, Acquireco and the Company shall be fully and
completely discharged from its payment obligations to the former Company
Shareholders under Section 2.2(5) and former holders of Options under
Section 2.2(4), and the rights of such former holders shall be limited to
receiving, without interest, from the Depository their proportionate part of the
money so deposited. Any interest on such deposit shall belong to Amalco II, as
successor in interest to Acquireco.

2.5   Expiration of Rights

     Any amounts deposited with the Depository for the payment of the
Consideration pursuant to Section 2.2(5) which remain unclaimed on the date
which is six years from the Effective Date shall be forfeited to Amalco II, as
successor in interest to Acquireco, and paid over to or as directed by Amalco
immediately following the date that is six years from the Effective Date, and
the former holders of Company Shares shall thereafter have no right to receive
their respective entitlement to the payments pursuant to Section 2.2(5).

2.6   Dividends and Distributions

     If the Company declares, sets aside or pays any dividend on, or makes any
other actual, constructive or deemed distribution in respect of any of the
Company Shares, or otherwise makes any payments to the holders of the Company
Shares in their capacity as such, during the period commencing on the date of
the Arrangement Agreement and ending on the Effective Date, Acquireco may reduce
the amount of the Consideration by any amount it determines in its sole

C-10



--------------------------------------------------------------------------------



 



discretion, provided that such discount shall not exceed the amount of such
dividend, distribution or payment received per Company Share.

2.7   Transfers Free and Clear

     Any transfer of securities pursuant to this Plan of Arrangement shall be
free and clear of any Encumbrances.
ARTICLE 3
RIGHTS OF DISSENT

3.1   Dissent Rights

  (1)   Company Shareholders who duly and validly exercise rights of dissent
with respect to their Company Shares in connection with the Continuance
Resolution (in the event that the Continuance becomes effective) pursuant to and
in the manner set forth in section 193 of the YBCA (the “Dissent Rights”)
(i) will be deemed not to have participated in the Continuance or the
Arrangement and (ii) will cease to have any rights as Company Shareholders other
than the right to be paid fair value for such Shares by the Company in
accordance with section 193 of the YBCA.     (2)   Company Shareholders who duly
and validly exercise Dissent Rights, and who withdraw their dissent to the
Continuance or who are ultimately determined not to be entitled, for any reason,
to be paid fair value for their Company Shares, shall have participated and
shall be deemed to have participated in the Continuance and the Arrangement, as
at the Effective Time, on the same basis as any non-dissenting Company
Shareholder and shall receive cash consideration in respect of their Company
Shares equal to the aggregate Consideration a holder of Amalco I Shares holding
such number of Amalco I Shares would be entitled to under Section 2.2(5).    
(3)   In no case shall the Company, Acquireco, Amalco I, Amalco II, the
Depository, the registrar and transfer agent in respect of the Company Shares
and the Amalco I Shares or any other person be required to recognize a
Dissenting Shareholder as a holder of Company Shares after the Effective Time
and the name of each Dissenting Shareholder shall be deleted from the registers
of Company Shareholders as at the Effective Time as provided in Article 2.

ARTICLE 4
CERTIFICATES

4.1   Certificates

     From and after the Effective Time, until surrendered as contemplated by
Section 2.4, each certificate which immediately prior to the Effective Time
represented Company Shares that, under the Arrangement, were deemed to be
converted into Amalco I Shares pursuant to Section 2.2(3) and were subsequently
transferred or deemed to be transferred to Acquireco for cash

C-11



--------------------------------------------------------------------------------



 



pursuant to Section 2.2(5), shall represent, and be deemed at all times after
the Effective Time to represent, only the right to receive upon such surrender
the Consideration specified in Section 2.2(2) or 2.2(5) of this Plan of
Arrangement, as applicable. From and after the Effective Time, each Option
referred to in Section 2.2(4) and any evidence thereof shall be deemed, at all
times after the Effective Time, to represent only the right to receive the
applicable consideration specified in Section 2.2(4) of this Plan of
Arrangement.

4.2   Lost Certificates

     In the event that any certificate which immediately prior to the Effective
Time represented one or more outstanding Company Shares that was sold and
transferred to Acquireco pursuant to Section 2.2 shall have been lost, stolen or
destroyed, upon the making of an affidavit of that fact by the person claiming
such certificate to be lost, stolen or destroyed, the Depository will pay such
person the cash that such person would have been entitled to had such share
certificate not been lost, stolen or destroyed. When authorizing such payment in
exchange for any lost, stolen or destroyed certificate, the person to whom cash
is to be paid shall, at the sole discretion of Amalco II, as successor in
interest to Acquireco, give a bond satisfactory to Amalco II in such sum as
Amalco II may direct or otherwise indemnify the Depository and Amalco I in a
manner satisfactory to each of them against any claim that may be made against
the Depository or Amalco II with respect to the certificate alleged to have been
lost, stolen or destroyed.
ARTICLE 5
GENERAL

5.1   Paramountcy

     From and after the Effective Time (i) this Plan of Arrangement shall take
precedence and priority over any and all Company Shares and Options issued prior
to the Effective Time, (ii) the rights and obligations of the registered holders
of Company Shares and Options and the Company, Acquireco, Amalco I, Amalco II,
the Depository and any trustee or transfer agent therefor in relation thereto,
shall be solely as provided for in this Plan of Arrangement, and (iii) all
actions, causes of action, claims or proceedings (actual or contingent and
whether or not previously asserted) based on or in any way relating to any
Company Shares, Amalco I Shares or Options shall be deemed to have been settled,
compromised, released and determined without liability except as set forth
herein.

5.2   Amendment

  (1)   Subject to the provisions of this Section 5.2 and subject to the Interim
Order, the Company and Acquireco reserve the right to amend, modify and/or
supplement this Plan of Arrangement at any time and from time to time prior to
the Effective Date, provided that any such amendment, modification and/or
supplement must be contained in a written document which is (i) agreed to in
writing by the Company and Acquireco, (ii) filed with the Court and, if made
following the making of the Final Order, approved by the Court subject to such
conditions as the Court may impose, and (iii) if so required by the Court,
communicated to

C-12



--------------------------------------------------------------------------------



 



      Company Shareholders and/or holders of Options in the manner required by
the Court.

  (2)   Any amendment, modification or supplement to this Plan of Arrangement
may be proposed by the Company at any time prior to or at the Company Meeting
(provided that Acquireco shall have consented thereto in writing), with or
without any prior notice or communication or approval by the Court, and if so
proposed and accepted by the persons voting at the Company Meeting (other than
as may be required under the Interim Order), shall become part of this Plan of
Arrangement for all purposes.     (3)   Any amendment, modification and/or
supplement to this Plan of Arrangement that is approved by the Court shall be
effective only if: (i) it is agreed to by each of the Company and Acquireco (in
each case acting reasonably), and (ii) if required by the Court, it is approved
by holders of the Company Shares voting in the manner directed by the Court.    
(4)   Notwithstanding anything in this Plan of Arrangement or the Arrangement
Agreement, any amendment, modification and/or supplement to this Plan of
Arrangement may be made by Amalco II unilaterally after the Effective Date
without the approval of the Company Shareholders or the Company provided that it
concerns a matter which, in the reasonable opinion of Amalco II, is of an
administrative or ministerial nature required to better give effect to the
implementation of this Plan of Arrangement and is not adverse to the financial
or economic interests of the former Company Shareholders and former holders of
Options.     (5)   Notwithstanding anything in this Plan of Arrangement or the
Arrangement Agreement, Acquireco shall be entitled, at any time prior to or
following the Company Meeting, to modify this Plan of Arrangement to increase
the consideration Acquireco is prepared to make available to Company
Shareholders or holders of Options pursuant to the Arrangement, whether or not
the board of directors of the Company has changed its recommendation, provided
that Acquireco shall use all of its commercially reasonable efforts to provide
not less than one business day’s prior written notice of such proposal to the
Company.     (6)   Notwithstanding anything in this Plan of Arrangement or the
Arrangement Agreement, no amendment, revision, update or supplement shall be
made to the Plan of Arrangement that (i) would require the Company to obtain any
sanctions, rulings, consents, orders, clearances, exemptions, permits and other
approvals (including the lapse, without objection, of a prescribed time under a
statute or regulation that states that a transaction may be implemented if a
prescribed time lapses following the giving of notice without an objection being
made) of any Governmental Entity, (ii) would prejudice the Company’s
securityholders or would result in the withdrawal or material modification of
the Fairness Opinion, (iii) would impede or materially delay the consummation of
the transactions contemplated by the Plan of Arrangement, or (iv) would require
the Company to

C-13



--------------------------------------------------------------------------------



 



      take any action in contravention of applicable Law, its constating
documents or any material provision of any material agreement to which it is a
party.     (7)   Notwithstanding anything in this Plan of Arrangement, Acquireco
shall be entitled, at any time prior to or following the Company Meeting, to
modify this Plan of Arrangement in accordance with the terms of the Arrangement
Agreement to assign any or all of its rights, interests and obligations under
this Plan of Arrangement to any direct or indirect subsidiary of Parent or any
other affiliate.

5.3   Further Assurances

     Notwithstanding that the transactions and events set out in this Plan of
Arrangement shall occur and be deemed to have occurred in the order set out
herein, without any further act or formality, each of the parties to the
Arrangement Agreement shall make, do and execute, or cause to be made, done and
executed, all such further acts, deeds, agreements, transfers, assurances,
instruments or documents as may reasonably be required by any of them in order
to implement this Plan of Arrangement and to further document or evidence any of
the transactions or events set out herein.

5.4   Withholding Rights

     Notwithstanding anything in the Arrangement Agreement or this Plan of
Arrangement to the contrary, the Company, the Depository, Acquireco or one or
more affiliates or subsidiaries of Acquireco, as the case may be, shall be
entitled to deduct and withhold from any amount otherwise payable pursuant to
the Arrangement Agreement or this Plan of Arrangement to any former Company
Shareholder or former holder of Options, such amounts as are required to be
deducted and withheld with respect to the making of such payment under the Tax
Act or any provision of applicable local, state, provincial or foreign Tax Law,
in each case, as amended, or the administrative practice of the relevant
Governmental Entity as administering such Law. To the extent that amounts are so
withheld, such withheld amounts shall be treated for all purposes of the
Arrangement Agreement and this Plan of Arrangement as having been paid to the
former holder of the Company Shares or Options, as the case may be, in respect
of which such deduction and withholding was made, provided that such withheld
amounts are actually remitted to the appropriate taxing authority within the
time required and in accordance with applicable Laws.

C-14



--------------------------------------------------------------------------------



 



Schedule D
To the Arrangement Agreement
Representations and Warranties of the Company
     The Company hereby represents and warrants to and in favour of Parent and
Acquireco as follows and acknowledges that Parent and Acquireco are relying upon
such representations and warranties in connection with entering into this
Agreement and consummating the transactions contemplated hereby:

  (a)   Board Approval. As of the date hereof, the Board of Directors, after
consultation with its outside legal and financial advisors, has unanimously
determined that the Consideration is fair to the Company Shareholders and the
Continuance and the Arrangement are in the best interests of the Company and has
unanimously resolved to approve the transactions contemplated herein and the
execution and performance of this Agreement and to unanimously recommend to the
Company Shareholders that they vote their Company Shares in favour of the
Continuance Resolution and the Arrangement Resolution at the Company Meeting and
that such determinations and resolutions are effective and unamended as of the
date hereof. The Board of Directors has received the Fairness Opinion and such
opinion has not been withdrawn, amended, modified or rescinded.     (b)  
Organization and Qualification. Except as set forth in Schedule (b) of the
Company Disclosure Letter, the Company and each of its subsidiaries is a
corporation formed and validly existing under the laws of its jurisdiction of
incorporation, amalgamation, continuance or creation and has the requisite
corporate or other power and authority to own its assets as now owned and to
carry on its business as it is now being conducted. The Company and each of its
subsidiaries is duly registered or otherwise authorized to do business and each
is in good standing in each jurisdiction in which the character of its
properties, owned, leased, licensed or otherwise held, or the nature of its
activities makes such registration or authorization necessary, except where the
failure to be so registered or authorized or in good standing would not,
individually or in the aggregate, reasonably be expected to have a Material
Adverse Effect. Neither the Company nor any of its subsidiaries is subject to
any liquidation, administrative, bankruptcy or similar proceedings and neither
the Company nor any of its subsidiaries has entered into any composition or
arrangement, within the meaning of applicable Laws, with creditors.     (c)  
Authority Relative to this Agreement. The Company has the requisite corporate
power and authority to enter into this Agreement and to carry out its
obligations hereunder. The execution and delivery of this Agreement has been
duly authorized by the Board of Directors, and no other corporate proceedings on
the part of the Company are necessary to authorize the consummation of the
transactions contemplated hereby other than the approval by the Board of
Directors of the Company Circular and the approval by the Company

D-1



--------------------------------------------------------------------------------



 



      Shareholders in the manner required by the Interim Order and applicable
Laws and approval by the Court of the Interim Order and the Final Order. This
Agreement has been duly executed and delivered by the Company and constitutes a
legal, valid and binding obligation of the Company enforceable against the
Company in accordance with its terms, subject to the qualification that such
enforceability may be limited by bankruptcy, insolvency, fraudulent transfer,
reorganization, moratorium or other laws of general application relating to or
affecting rights of creditors and that equitable remedies, including specific
performance, are discretionary and may not be ordered.     (d)   No Violations.
Except as set forth in Schedule (d) of the Company Disclosure Letter, neither
the execution and delivery of this Agreement by the Company nor the completion
of the transactions contemplated hereby, nor compliance by the Company with any
of the provisions hereof will: (i) violate, conflict with, or result in a breach
of any provision of, require any consent, approval or notice under, or
constitute a default (or an event which, with notice or lapse of time or both,
would constitute a default) or result in a right of termination, cancellation or
acceleration of any obligation or loss of a benefit under, give rise to any
rights of first refusal or trigger any change in control provisions or any
restriction or limitation under, or result in the creation of any Encumbrance
upon any of the properties or assets of the Company or any of its subsidiaries
under, give rise to any increased, additional, accelerated or guaranteed rights
or entitlements under (including any right of a holder of a security of the
Company or any of its subsidiaries to require the Company or any of its
subsidiaries to acquire such security), or cause any indebtedness to come due
before its stated maturity or cause any credit commitment to cease to be
available or cause any payment or other obligation to be imposed on the Company
or any of its subsidiaries under any of the terms, conditions or provisions of
(A) their respective charters or by-laws or other comparable organizational
documents or (B) any note, bond, mortgage, indenture, loan agreement, deed of
trust, Encumbrance, contract, agreement, arrangement, lease, undertaking or
commitment, other than material Financial Indebtedness, to which the Company or
any of its subsidiaries is a party or to which any of them, or any of their
respective properties or assets, may be subject or by which the Company or any
of its subsidiaries is bound except in the case of this clause (B), which,
individually or in the aggregate, would not have or reasonably be expected to
have a Material Adverse Effect or (C) any material Financial Indebtedness of the
Company or any of its subsidiaries; or (ii) subject to obtaining the consent of
the registrar of corporations under the YBCA with respect to the Continuance and
compliance with the Interim Order and any approvals required thereunder, the
Final Order, and filings with the Director under the OBCA (A) violate any Law
applicable to the Company or any of its subsidiaries or any of their respective
properties or assets; or (B) cause the suspension or revocation of any material
Permit currently in effect. The conduct of the businesses of the Company and its
subsidiaries as currently conducted and as currently proposed by the Company to
be conducted does not materially violate or conflict with any obligation of
confidentiality to any other person. Assuming compliance with the Interim Order
and any approvals required thereunder, the

D-2



--------------------------------------------------------------------------------



 



      Final Order, and filings with the Director under the OBCA, and except as
set forth in the Company Disclosure Letter, no material authorization, consent,
approval, license, permit, order, authorization of, or registration, declaration
or filing with, any third party or Governmental Entity is required to be
obtained or made by the Company or its subsidiaries in connection with the
performance of the Company’s obligations and the consummation of the
transactions contemplated hereunder, including the amalgamations contemplated in
the Plan of Arrangement.     (e)   Capitalization. The authorized share capital
of the Company consists of an unlimited number of Company Shares and preferred
shares. As of the close of business on January 13, 2010, there were issued and
outstanding 161,137,311 Company Shares, and no other shares of any class or
series in the capital of the Company are outstanding. A maximum of 21,750,000
Company Shares are reserved for issuance under the Stock Option Plan. As of the
date hereof, the number of Options granted under the Stock Option Plan and the
exercise price, grant date, vesting schedule and expiry date with respect to
such Options are disclosed in Schedule (e) of the Company Disclosure Letter.
Except as set forth in Schedule (e) of the Company Disclosure Letter, there are
no options, warrants, convertible securities or other rights, shareholder rights
plans, agreements or commitments of any character whatsoever requiring or which
may require the issuance, sale or transfer by the Company of any shares of the
Company or any of its subsidiaries (including Company Shares) or any securities
convertible into, or exchangeable or exercisable for, or otherwise evidencing a
right to acquire, any shares of or other equity or voting interests in the
Company or any of its subsidiaries (including Company Shares). There are no
securities or any other compensation or consideration of any kind payable, or
capable of becoming payable, by the Company under the terms of the Stock
Acquisition Agreement dated March 4, 2008 between, among others, Sirit
Acquisition Inc., the Bielas Family Trust and Wolf Bielas.         All
outstanding Company Shares have been duly authorized and validly issued, are
fully paid and non-assessable. With respect to the Options, (i) each grant of an
Option was duly authorized no later than the date on which the grant of such
Option was by its terms to be effective (the “Grant Date”) by all necessary
corporate action, including, as applicable, approval by the Board (or a duly
constituted and authorized committee thereof) and any required shareholder
approval by the necessary number of votes or written consents, and the award
agreement governing such grant (if any) was duly executed and delivered by each
party thereto, (ii) each such grant was made in accordance with the Stock Option
Plan, and all applicable Laws and regulatory rules or requirements, including
the applicable rules of the TSX, (iii) the per share exercise price of each
Option was not less than the fair market value of a Company Share on the
applicable Grant Date, and (iv) each such grant was properly accounted for in
all material respects in accordance with GAAP in the Company Financial
Statements (including the related notes) and disclosed in compliance with
applicable Securities Laws. Except as set forth in Schedule (e) of the Company
Disclosure Letter, since

D-3



--------------------------------------------------------------------------------



 



      January 1, 2008, there has not been any (A) except in respect of any
wholly-owned subsidiary, split, combination or reclassification of any shares in
the capital of, or equity or other voting interests in, the Company or any of
its subsidiaries or any issuance or the authorization of any issuance of any
other securities in respect of, in lieu of or in substitution for shares in the
capital of, or other equity or voting interests in, the Company or any of its
subsidiaries, or (B) grant or amendment of any incentive award (including
Options) or the removal or modification of any restrictions in any such award
(including the acceleration thereof). Except as set forth in Schedule (e) of the
Company Disclosure Letter, there are no outstanding contractual or other
obligations of the Company or any subsidiary to repurchase, redeem or otherwise
acquire any of its securities. Other than the Company Shares, there are no
securities or other instruments or obligations of the Company or any of its
subsidiaries that carry (or which is convertible into, or exchangeable for,
securities having) the right to vote generally with the Company Shareholders on
any matter. Neither the Company nor any of its subsidiaries is a party to any
voting agreements with respect to any shares in the capital of or other equity
or voting interests in the Company or any of its subsidiaries and, to the
knowledge of the Company, as of the date of this Agreement, other than the
Voting Agreement executed and delivered contemporaneously with this Agreement,
there are no irrevocable proxies and no voting agreements with respect to any
shares in the capital of, or other equity or voting interests in, the Company or
any of its subsidiaries.     (f)   No Material Adverse Effect. (i) Since
December 31, 2008 through the date of this Agreement, there has not been any
Material Adverse Effect and (ii) since the date of this Agreement, there has not
been any Material Adverse Effect.     (g)   Ownership of Subsidiaries. A
complete and accurate list of all subsidiaries owned, directly or indirectly, by
the Company, each of which is wholly-owned except as otherwise noted in such
list, is set forth in Schedule (g) of the Company Disclosure Letter. All of the
outstanding shares and other ownership interests in the Company’s subsidiaries
are duly authorized, validly issued, fully paid and non-assessable, and all such
shares and other ownership interests held directly or indirectly by the Company
are, except pursuant to restrictions on transfer contained in constating
documents of such subsidiaries, owned free and clear of all Encumbrances, other
than Permitted Encumbrances, and there are no outstanding options, rights,
entitlements, understandings or commitments (contingent or otherwise) regarding
the right of any person to acquire any such shares or other ownership interests
in or material assets or properties of any of the Company’s subsidiaries. Except
for the shares in, or other equity or voting interests in, its subsidiaries, the
Company does not own, directly or indirectly, any shares in the capital of, or
other equity or voting interests in, any person.     (h)   Reporting Status and
Securities Laws Matters.

  (i)   The Company is a “reporting issuer”, or the equivalent thereof, and not
on the list of reporting issuers in default under the applicable Canadian

D-4



--------------------------------------------------------------------------------



 



      provincial and territorial Securities Laws and the Company has complied in
all material respects with applicable Law, including any requirements of any
Securities Laws. The Company Shares are listed for trading on the TSX and the
Company is in compliance in all material respects with all of the listing and
other requirements of the TSX. None of the subsidiaries of the Company are
subject to continuous or periodic, or other disclosure requirements under any
Securities Laws. No delisting, suspension of trading in or cease trading order
with respect to any securities of the Company and, to the knowledge of the
Company, no inquiry or investigation (formal or informal) of any Securities
Authority or the TSX, is in effect or ongoing or, to the knowledge of the
Company, expected to be implemented or undertaken other than routine continuous
disclosure reviews and inquiries. As of their respective dates, the Company’s
Public Disclosure Record did not contain any untrue statement of a material fact
or omit to state a material fact required to be stated therein or necessary to
make the statements therein, in light of the circumstances under which they were
made, not misleading. The Company has not filed any confidential material change
report or other document with any applicable Securities Authorities or any other
applicable Governmental Entities which remains confidential as of the date of
this Agreement.     (ii)   The management of the Company has implemented
disclosure controls and procedures to ensure that material information relating
to the Company, including its subsidiaries, is made known to the management of
the Company by others within those entities, which disclosure controls and
procedures are, given the size of the Company and the nature of its business,
effective at the reasonable assurance level in timely alerting the Company’s
principal executive officer and its principal financial officer, or other
persons performing similar functions, to information required to be included in
the Company’s Public Disclosure Record.

  (i)   Foreign Corrupt Practices. To the knowledge of the Company, none of the
Company nor any of its subsidiaries nor any director, officer, agent, employee,
consultant, or other person acting on behalf of the Company or, any of its
subsidiaries, has violated or is in violation of the Corruption of Foreign
Public Officials Act (Canada), the U.S. Foreign Corrupt Practices Act of 1977 or
similar Laws in any applicable jurisdiction or any anti-money laundering Laws in
any applicable jurisdiction, or made any bribe, rebate, payoff, influence
payment, kickback or unlawful payment to any foreign or domestic Governmental
Entity or political party, official, employee, appointee or candidate.     (j)  
Company Financial Statements. The Company’s audited financial statements as at
and for the fiscal years ended December 31, 2008, 2007 and 2006 (including the
notes thereto and related management’s discussion and analysis (“MD&A”)) and the
Company’s unaudited financial statements as at and for the nine months ended
September 30, 2009 (including the notes thereto and related MD&A) (collectively,
the “Company Financial Statements”) and all financial statements

D-5



--------------------------------------------------------------------------------



 



      of the Company and its subsidiaries included or incorporated by reference
in information circulars, forms, reports, statements, prospectuses and other
documents filed under Securities Laws since January 1, 2008 were prepared in
accordance with GAAP consistently applied (except (i) as otherwise indicated in
such financial statements and the notes thereto or, in the case of audited
statements, in the related report of the Company’s independent auditors, or
(ii) in the case of unaudited interim statements, are subject to normal
period-end adjustments and may omit notes which are not required by applicable
Laws in the unaudited statements) and fairly present in all material respects
the consolidated financial position, results of operations and cashflows and
surplus or deficit and changes in financial position of the Company and its
subsidiaries, as applicable, as of the dates thereof and for the periods
indicated therein (subject, in the case of any unaudited interim financial
statements, to normal period-end adjustments) and reflect reserves required by
GAAP in respect of all material contingent liabilities, if any, of the Company
and its subsidiaries on a consolidated basis. Since January 1, 2008, there has
been no material change in the Company’s or its subsidiaries’ financial
accounting policies, methods or practices except as described in the notes to
the Company Financial Statements. Except as set forth in Schedule (j) of the
Company Disclosure Letter, since January 1, 2008, there has not been any
write-down by the Company or any of its subsidiaries of any of the assets of the
Company or any of its subsidiaries.     (k)   No Undisclosed Liabilities. There
are no liabilities or obligations of the Company or any of its subsidiaries,
whether accrued, absolute, contingent or otherwise, that would be required by
GAAP to be reflected on a consolidated balance sheet of the Company as of the
date of this Agreement other than (i) liabilities and obligations disclosed or
reflected in its most recent publicly disclosed consolidated financial
statements or any public disclosure documents of the Company made available to
the public on SEDAR since the date of such financial statements;
(ii) liabilities or obligations incurred in the ordinary course of business
consistent with past practice; and (iii) liabilities or obligations incurred in
connection with the transactions contemplated hereby. Neither the Company nor
any of its subsidiaries is a party to, or has any commitment to become a party
to, any joint venture, off balance sheet partnership or any similar agreement
(including any agreement or arrangement relating to any transaction or
relationship between or among the Company or any of its subsidiaries, on the one
hand, and any unconsolidated entity, including any structured finance, special
purpose, or limited purpose entity or person, on the other hand) or any “off
balance sheet arrangements” (as defined in section 1.8 and the instructions
thereto of Form 51-102F1 of National Instrument 51-102 – Continuous Disclosure
Obligations) where the result, purpose or effect of such agreement or
arrangement is to avoid disclosure, of any material transaction involving, or
material liabilities of, the Company or any of its subsidiaries in the Company’s
or such subsidiary’s financial statements or any other documents filed by the
Company under applicable Securities Laws.

D-6



--------------------------------------------------------------------------------



 



  (l)   Books and Records. The financial books, records and accounts of the
Company and its subsidiaries accurately and fairly disclose the financial
position of the Company and its subsidiaries, are kept in reasonable detail,
accurately and fairly reflect the transactions and dispositions of the assets of
the Company, and all material transactions relating to the businesses carried on
by the Company and its subsidiaries. The corporate records and minute books of
the Company and its subsidiaries have been maintained in compliance with
applicable Laws and are true and complete in all material respects. The Company
maintains a system of internal accounting controls sufficient to provide
reasonable assurances that (i) transactions are executed in accordance with
management’s general or specific authorization and (ii) transactions are
recorded as necessary to permit preparation of financial statements in
conformity with GAAP and to maintain accountability for assets, and that access
to assets is permitted only in accordance with management’s general or specific
authorization. The management of the Company has disclosed, based on its most
recent evaluation, to the Company’s outside auditors and the audit committee of
the Board of Directors (i) all significant deficiencies and material weaknesses
in the design or operation of internal control over financial reporting which
are reasonably likely to adversely affect the Company’s ability to record,
process, summarize and report financial data and (ii) any fraud, whether or not
material, that involves management or other employees who have a significant
role in the Company’s internal control over financial reporting.     (m)  
Litigation. There are no claims, actions, suits, arbitrations, inquiries,
investigations or proceedings pending or, to the knowledge of the Company,
threatened against or relating to the Company or any of its subsidiaries before
any court or Governmental Authority or body that, if adversely determined, would
reasonably be expected to have, individually or in the aggregate, a Material
Adverse Effect, prevent or materially delay consummation of the transactions
contemplated by this Agreement, nor, to the knowledge of the Company, are there
any facts or circumstances that could form the basis for any such claim, action,
suit, arbitration, inquiry, proceeding or investigation. None of the Company or
any of its subsidiaries is subject to any outstanding judgment, order, writ,
injunction or decree that would reasonably be expected to have a Material
Adverse Effect or prevent or materially delay consummation of the transactions
contemplated by this Agreement. Neither the Company nor any of its subsidiaries
has commenced or is subject to any proceedings or litigation (other than any
proceedings or litigation, on an individual basis, that is comprised solely of
monetary claims of less than $50,000, immaterial internal investigations, and
actions for non-payment in the ordinary course of business consistent with past
practice that have been settled).     (n)   Taxes.

  (i)   Except as set forth in Schedule (n)(i) of the Company Disclosure Letter,
the Company and each of its subsidiaries has duly and timely filed all Returns
required to be filed by it prior to the date hereof, and all such

D-7



--------------------------------------------------------------------------------



 



      Returns are true and complete. Except as set forth in Schedule (n)(i) of
the Company Disclosure Letter, each of the Company and its subsidiaries has
paid, or has duly collected, withheld and remitted, on a timely basis all Taxes
which are due and payable, all assessments and reassessments, and all other
Taxes due and payable by it, whether or not shown on any Return, on or before
the date hereof (including all installments on account of Taxes for the current
year), other than those which are being contested in good faith or in respect of
which appropriate reserves have been provided in the most recently
publicly-disclosed Company Financial Statements;     (ii)   each of the Company
and its subsidiaries has duly and timely withheld all Taxes required by Law to
be withheld by it (including Taxes required to be withheld by it in respect of
any amount paid or credited or deemed to be paid or credited by it to or for the
account of any person, including any Employees, officers or directors and any
non-resident person) and has duly and timely remitted to the appropriate Tax
authority such Taxes required by Law to be remitted by it, including all Taxes
in the UK, Germany, Brazil, Uruguay and Hong Kong;     (iii)   the Company
Financial Statements reflect an appropriate reserve, in accordance with GAAP for
amounts at least equal to the amount of all material Taxes payable by the
Company and its subsidiaries that are not yet due and payable whether or not
assessed and whether or not shown as being due on any Return and that relate to
periods ending on or prior to the date of such financial statements, and the
Company and its subsidiaries have made adequate provisions in accordance with
GAAP in their books and records for any Taxes accruing in respect of any period
which has ended subsequent to the period covered by such financial statements;  
  (iv)   none of the Company or any of its subsidiaries have obtained any tax
rulings or tax concessions from any relevant taxing authority;     (v)   no
material deficiencies, litigation, proposed adjustments or matters in
controversy have been asserted in writing with respect to Taxes of the Company
or any of its subsidiaries, and there is no material claim, audit, proceeding or
investigation now pending with respect to Taxes against the Company or its
subsidiaries or to the knowledge of the Company, threatened against the Company
or any of its subsidiaries or any of their respective assets in respect of which
a Governmental Entity has indicated it will result in a proposed adjustment of
Taxes;     (vi)   there are no Encumbrances for Taxes against the assets of the
Company, or any of its subsidiaries other than Permitted Encumbrances;     (vii)
  there are no currently effective material elections, agreements or waivers
extending the statutory period or providing for an extension of time with

D-8



--------------------------------------------------------------------------------



 



      respect to the assessment, reassessment or collection of any Taxes, or of
the filing of any Return or any payment of Taxes, by the Company or any of its
subsidiaries;     (viii)   there has not been (A) any settlement or compromise
of any Canadian federal or United States federal income tax liability of the
Company or its subsidiaries. or (B) any affirmative Canadian federal or United
States federal tax election or change in any Canadian federal or United States
federal tax election, by the Company or any of its subsidiaries (other than
Samsys Technologies Inc. or Hamel David Corporation) since January 1, 2004 and
by Samsys Technologies Inc. and Hamel David Corporation since April 13, 2006;  
  (ix)   neither the Company nor any of its subsidiaries has acquired property
from a non-arm’s length person, within the meaning of the Tax Act, for
consideration, the value of which is less than the fair market value of the
property acquired in circumstances which could subject it to a liability under
section 160 of the Tax Act;     (x)   each of the Company and its Canadian
subsidiaries is a “taxable Canadian corporation” as defined in the Tax Act;    
(xi)   neither the Company nor any of its subsidiaries is a party to, bound by
or currently has any liability under any tax sharing, allocation, indemnity or
similar agreement or arrangement with a person other than the Company or any of
its subsidiaries;     (xii)   neither the Company nor any of its subsidiaries
(A) is or has been a member of an affiliated group (as defined in section 1504
of the Code) filing a consolidated federal income tax return (other than any
such group the common parent of which is a subsidiary of the Company), or
(B) has any liability for the Taxes of any person (other than the Company or any
of its subsidiaries) under Treasury Regulation §1.1502-6 (or any similar
provision of state, local or foreign Law), as a transferee or successor, by
contract or otherwise as a transferee or successor, by contract or otherwise, or
(C) except as set forth in Schedule (n)(xii) of the Company Disclosure Letter,
has entered into any transaction that would result in a liability for Taxes or
an adjustment resulting in a liability for Taxes to the Company or such
subsidiaries pursuant to a transfer pricing or similar provision of any
applicable Law of any jurisdiction that requires the value of the consideration
paid or received for the acquisition, sale, transfer or other disposition of
property (including intangibles) or services (including financial transactions)
to be the fair value of such property or services in the case of transactions
with (1) in the case of Tax Act, persons not resident in Canada dealing at
non-arm’s length; (2) in the case of the Code, related persons; or (3) in any
case, persons who have a relationship similar to (1) or (2) based on the
criteria imposed by applicable Law;

D-9



--------------------------------------------------------------------------------



 



  (xiii)   neither the Company nor any of its subsidiaries organized in the
United States or a political subdivision thereof is a “distributing corporation”
or a “controlled corporation” within the meaning of section 355(a)(1)(A) of the
Code in a distribution (other than a distribution by a subsidiary of the Company
to one or more of the Company or a subsidiary thereof) qualifying for tax free
treatment under section 355 in the two years prior to the date of this
Agreement;     (xiv)   neither the Company nor any of its subsidiaries has made
any payments, is obligated to make any payments or is a party to any agreement
that, individually or collectively, would obligate it to make any payments in
connection with the transactions contemplated hereby that would not be
deductible under section 280G of the Code;     (xv)   none of the Company, any
of its subsidiaries, or any other person on behalf of the Company or its
subsidiaries (A) has agreed to or is required to make any adjustments pursuant
to section 481(a) of the Code (or any predecessor provision) or any similar
provision of state, provincial, territorial, local or foreign law by reason of a
change in accounting methods initiated by the Company or any of its
subsidiaries, or has any knowledge that the Internal Revenue Service or any
other taxing authority has proposed any such adjustment or change in accounting
methods in writing, or has any application pending with any taxing authority
requesting permission for any changes in accounting methods that relate to the
business or operations of the Company or any of its subsidiaries, (B) has
executed or entered into a closing agreement pursuant to section 7121 of the
Code or any predecessor provision thereof or any similar provision of state,
provincial, territorial, local or foreign law with respect to the Company or any
of its subsidiaries, or (C) has taxable income that will be reportable in a
taxable period beginning after the Effective Date that is attributable as an
installment sale that occurred prior to such date;     (xvi)   none of the tax
attributes available to the Company, Sirit Technologies Inc. (including Sirit
Corp. (Ontario)), and Sirit Corp. (Texas), including but not limited to
non-capital losses, net capital losses, undepreciated capital cost, and
cumulative eligible capital, are restricted in use as of the 2009 taxation year
except as set forth in Schedule (n)(xvi) of the Company Disclosure Letter;    
(xvii)   since January 1, 2004, there have been no prior acquisitions of
control, or other dissolutions, amalgamations or reorganizations (in each case
as defined in the Tax Act or the Code) of the Company or any of its subsidiaries
except as set forth in Schedule (n)(xvii) of the Company Disclosure Letter;

D-10



--------------------------------------------------------------------------------



 



  (xviii)   neither the Company nor any of its subsidiaries has waived any
statute of limitations in respect of Taxes or agreed to any extension of time
with respect to a Tax assessment or deficiency;     (xix)   neither the Company
nor any of its subsidiaries has been a US Real Property Holding Corporation
within the meaning of section 897(c)(1)(A)(ii) of the Code during the applicable
period specified in section 897(c)(1)(A)(ii);     (xx)   each of the Company and
its subsidiaries has disclosed on its United States federal income Tax Return
all positions taken therein that could give rise to a substantial understatement
of United States federal income Tax within the meaning of section 6662 of the
Code;     (xxi)   neither the Company nor any of its subsidiaries carry on any
activities that give rise to a permanent establishment in any national
jurisdiction within the meaning of the Code other than in the United States and
Canada;     (xxii)   neither the Company nor any of its subsidiaries has engaged
in any reportable or listed transaction as described in section 6707A(c) of the
Code and Treasury Regulations 1.6011-4(b)(2) or identified as such in applicable
Internal Revenue Service published guidance; and     (xxiii)   the Company has
made available to Acquireco true and complete copies of (A) all material
Canadian federal and provincial, United States federal and state income Returns
of the Company and its subsidiaries for the preceding three taxable years,
(B) all currently-effective tax rulings (including private letter rulings),
pending ruling requests, and transfer pricing studies received from or submitted
to a taxation authority by, or agreed to, by or on behalf of the Company and/or
its subsidiaries, (C) any audit report issued within the last three years (or
otherwise with respect to any audit or proceeding in progress) relating to
income and franchise and any other material Taxes of the Company or any of its
subsidiaries, and (D) any notice of assessment and reassessment issued by any
relevant Tax authorities.

  (o)   Real Property.

  (i)   Neither the Company nor any of its subsidiaries has any right, title or
interest of any kind in any real property, except as provided in the Real
Property Leases. The Company and each of its subsidiaries has good and
sufficient leases, licenses, easements, rights of way, and permits permitting
the use by the Company and its subsidiaries of lands or premises owned by third
parties that are material and necessary to permit the operation by the Company
and its subsidiaries of their businesses, as they are currently being conducted,
each of which is in full force and effect and, to the knowledge of the Company,
neither the Company nor its

D-11



--------------------------------------------------------------------------------



 



      subsidiaries is in breach or default in any material respect thereunder.
Neither the Company nor its subsidiaries is a party to any Contract other than
the Real Property Leases, to acquire or lease any material real property or
interest therein.     (ii)   A complete and accurate list of all Real Property
Leases is set forth in Schedule (o)(ii) of the Company Disclosure Letter. True
and complete copies of all Real Property Leases have been provided to Acquireco.
Each of the Real Property Leases is in full force and effect in accordance with
its terms and constitutes a valid and binding obligation of the Company and its
subsidiaries that are a party thereto, and to the knowledge of the Company, each
other party thereto, subject to the qualification that such enforceability may
be limited by bankruptcy, insolvency, reorganization or other Laws of general
application relating to or affecting rights of creditors and that equitable
remedies, including specific performance, are discretionary and may not be
ordered. All rents and other sums and charges payable by the Company or its
subsidiaries under the Real Property Leases are current, and neither the Company
nor any of its subsidiaries is in breach or default (in each case, with or
without notice or lapse of time or both) under any Real Property Lease. To the
knowledge of the Company, no counterparty to a Real Property Lease is in breach
or default under any Real Property Lease. The leasehold interest of the Company
or its subsidiaries in each parcel of real property subject to the Real Property
Leases is free and clear of all Encumbrances, other than Permitted Encumbrances
and Encumbrances affecting the freehold interest in any such real property
having priority to the applicable Real Property Lease.     (iii)   All real
property and tangible personal property of the Company and each of its
subsidiaries necessary for the conduct of the business currently carried on by
the Company and its subsidiaries is in good repair and is operational and usable
in the manner in which it is currently being utilized, subject to normal wear
and tear and technical obsolescence, repair or replacement, except for such
property whose failure to be in such condition would not reasonably be expected
to have, individually or in the aggregate, a Material Adverse Effect.     (iv)  
The buildings and other structures located on the real property subject to the
Real Property Leases and the operation and maintenance thereof, as now operated
and maintained, comply in all material respects with all applicable Laws. Except
as set forth in Schedule (o)(iv) of the Company Disclosure Letter, neither the
Company nor any of its subsidiaries has received notice of any breach or
violation of any Laws relating to their use, occupation, operation or
maintenance of any of the real property subject to Real Property Leases and, to
the knowledge of the Company, there are no expropriation, condemnation, eminent
domain or similar

D-12



--------------------------------------------------------------------------------



 



      proceedings pending or threatened affecting any portion of the real
property subject to the Real Property Leases.

  (p)   Permits. The Company and each of its subsidiaries has obtained all
Permits required by applicable Laws necessary to conduct their businesses, as
currently conducted, other than where the absence of such Permits would not,
reasonably be expected to have, individually or in the aggregate, a Material
Adverse Effect. All such Permits are valid and subsisting and in good standing,
and the Company and its subsidiaries are in compliance with the terms of such
Permits. Neither the Company nor its subsidiaries have received any notice of
proceedings relating to the revocation or modification of any such Permit which,
if the subject of an unfavourable decision, ruling or finding would reasonably
be expected to have, individually or in the aggregate, a Material Adverse
Effect, and there has not occurred any event which would reasonably be expected
to result in the revocation, cancellation, non-renewal or adverse modification
of any such Permit.     (q)   Material Contracts. A complete and accurate list
of Material Contracts has been disclosed in Schedule (q) of the Company
Disclosure Letter. True and complete copies of all Material Contracts have been
provided to Acquireco (including all amendments thereto) and except as set forth
in Schedule (q) of the Company Disclosure Letter, no such Contract has been
modified, rescinded or terminated since the date such Contract was made
available to Acquireco. Except as would not reasonably be expected to have,
individually or in the aggregate, a Material Adverse Effect, neither the Company
nor any of its subsidiaries is in breach or violation of or default (in each
case, with or without notice or lapse of time or both) under the terms of any
Material Contract except as set forth in Schedule (q) of the Company Disclosure
Letter and, to the knowledge of the Company, there exists no state of facts
which after notice or lapse of time or both would constitute a default or breach
of any Material Contract. As of the date hereof, to the knowledge of the
Company, no other party to any Material Contract is in material breach of, or
default under the terms of, or has threatened to terminate, any such Material
Contract. Each Material Contract is a valid and binding obligation of the
Company or its subsidiaries that are a party thereto (subject to the
qualification that such enforceability may be limited by bankruptcy, insolvency,
reorganization or other Laws of general application relating to or affecting
rights of creditors and that equitable remedies, including specific performance,
are discretionary and may not be ordered) and to the knowledge of the Company is
in full force and effect in accordance with its terms.     (r)   Restrictions on
Conduct of Business. Except as set forth in Schedule (q) of the Company
Disclosure Letter, none of the Company, its subsidiaries or their respective
employees are party to or bound by any non-competition agreement, any
non-solicitation agreement, or any other agreement, obligation, judgment,
injunction, order or decree which purports to (i) limit the manner or the
localities in which all or any material portion of the business of the Company
or its subsidiaries is conducted, (ii) limit any business practice of the
Company or any of its subsidiaries in any material respect, or (iii) restrict
any acquisition or

D-13



--------------------------------------------------------------------------------



 



      disposition of any property by the Company or its subsidiaries in any
material respect. None of the Company or any of its subsidiaries or any of their
respective properties or assets is subject to any outstanding judgment, order,
writ, injunction or decree that involves or may involve, or restricts or may
restrict, the right or ability of the Company or any of its subsidiaries to
conduct its business in all material respects as it has been carried on prior to
the date hereof, or that would materially impede the consummation of the
transactions contemplated by this Agreement.     (s)   Compliance with Laws. The
Company and its subsidiaries have complied with and are not in violation of any
applicable Laws, other than non-compliance or violations which would not,
individually or in the aggregate, reasonably be expected to have a Material
Adverse Effect.     (t)   Customer and Supplier Relations. Since January 1,
2008, neither the Company nor its subsidiaries has received any written notice
that any customer, supplier, distributor or sales representative intends to
cancel, terminate or otherwise modify or not renew its relationship with the
Company or its subsidiaries. As of the date of hereof, no customer of the
Company that represented 5% or more of the Company’s consolidated revenues in
the fiscal year ended December 31, 2009, has provided notice to the Company that
it will stop, or materially decrease the rate of, buying products or services
from the Company.     (u)   Environmental Matters.

  (i)   Except as set forth in Schedule (u)(i) of the Company Disclosure Letter:

  (A)   the Company and its subsidiaries are and have been in compliance for the
last five years with all applicable Environmental Laws, and have not received
written notice and are not aware of any requirement or practice that is proposed
for adoption or implementation under any Environmental Law that would be
applicable to the operations of the Company, any of its subsidiaries and which
may require an expenditure that would reasonably be expected to have a Material
Adverse Effect on the Company, and have obtained, and are in compliance with,
any environmental Permits required under all applicable Environmental Laws for
their operations; and     (B)   there are no material judicial, administrative
or other actions, suits, claims, investigations or proceedings (including
prosecutions) pending or, to the knowledge of the Company, threatened which
allege a violation by or liability of the Company or any of its subsidiaries
pursuant to any Environmental Laws (including due to a Release of, and exposure
to, Hazardous Materials).

D-14



--------------------------------------------------------------------------------



 



  (ii)   To the knowledge of the Company, no material Release of Hazardous
Materials has occurred, nor are any Hazardous Materials present in material
quantities, at, from, in, to, on, or under (A) any property currently owned,
operated, controlled, managed or leased by the Company or any of its
subsidiaries or (B) any property formerly owned, operated, controlled, managed
or leased by the Company or any of its subsidiaries to the extent any such
Release or presence of Hazardous Materials arose out of their operations or
during the ownership, operation control, management or lease of any property by
the Company or any of its subsidiaries at such properties at levels that require
investigation, remediation, monitoring or other response or remedial actions
under Environmental Laws (including obtaining any Permit) or at levels that pose
a material liability to the Company. Neither the Company nor any of its
subsidiaries has transported or arranged for the treatment, storage, handling,
disposal of any Hazardous Materials to any off-site location that has or could
reasonably be expected to result in a claim under or relating to any
Environmental Laws against the Company or any of its subsidiaries, except for
claims which, if adversely decided, would not be material to the Company.

  (v)   Pension and Employee Benefits.

  (i)   The Company and each of its subsidiaries has complied with the terms of
all Company Plans and with all applicable Laws relating thereto.     (ii)   A
true and complete list of all Company Plans is set forth in Schedule (v)(ii) of
the Company Disclosure Letter. Current and complete copies of all such written
Company Plans or, where oral, written summaries of the material terms thereof,
have been provided to Acquireco together with current and complete copies of all
material documents relating to the Company Plans, including, without limitation,
service provider agreements, insurance contracts, investment management
agreements and record-keeping agreements. There has been no amendment or other
change to the Key Employee Incentive Plan other than the amendment on
February 12, 2007.     (iii)   All of the Company Plans are registered,
qualified, invested, funded, operated and administered, in all material
respects, in accordance with all applicable Laws, and in accordance with their
terms. Neither the Company nor its subsidiaries has received, in the last three
years, any notice from any person questioning or challenging such compliance,
and the Company has no knowledge of any such notice beyond the last three years.
All material reports, returns and similar documents with respect to all Company
Plans required to be filed with any Governmental Entity or distributed to any
Company Plan participant have been duly and timely filed or distributed.

D-15



--------------------------------------------------------------------------------



 



  (iv)   All obligations of the Company or any of its subsidiaries regarding the
Company Plans have been satisfied and no Taxes are owing or exigible under any
of the Company Plans. All contributions or premiums required to be made to any
Statutory Plans or under the terms of each Company Plan or by applicable Laws
have been made in a timely fashion in accordance with applicable Laws and the
terms of the Company Plans.     (v)   No unfunded liability, solvency
deficiency, going concern deficiency or wind up deficiency exists with respect
to any Pension Plan.     (vi)   There is no investigation (including
governmental audits or investigations), examination or other proceeding, action
or claim that has been asserted or initiated, or to the knowledge of the
Company, threatened with respect to any of the Company Plans, the assets of the
trusts under such plans or the plan sponsor or the plan administrator, or
against any fiduciary of any of the Company Plans with respect to the terms or
operation of such plans (other than routine claims for benefits), and there
exists no state of facts which after notice or lapse of time or both could
reasonably be expected to give rise to any such investigation, examination or
other proceeding, action or claim or to affect the registration or qualification
of any Company Plan required to be registered or qualified.     (vii)   There
has been no partial wind-up of any registered Company Plan and, to the knowledge
of the Company, no event has occurred respecting any registered Company Plan
which would result in the revocation of the registration of such Company Plan
(where applicable) or entitle the person or entity (without the consent of the
Company or any of its subsidiaries) to wind-up or terminate any Company Plan in
whole or in part or which could otherwise reasonably be expected to adversely
affect the tax status of any such Company Plan.     (viii)   Neither the Company
nor its subsidiaries has any formal plan or has made any promise or commitment,
whether legally binding or not, to create any additional Company Plan or to
improve the benefits provided under any Company Plan.     (ix)   There are no
agreements, or undertakings, written or oral, by the Company or any of its
subsidiaries other than those set forth in the written Company Plans that would
result in any material liability to the Company or its subsidiaries on or at any
time after the Effective Time on amendment or termination of any Company Plan
(including any Company Plan covering retirees or other former employees).    
(x)   Other than as required under applicable Law, no Company Plan promises or
provides retiree health benefits or retiree life insurance benefits or any other
non-pension post-retirement benefits to any person, other than in accordance
with section 4980B of the Code.

D-16



--------------------------------------------------------------------------------



 



  (xi)   Each Company Plan which covers current or former employees of the
Company or any of its subsidiaries in respect of employment in the United States
of America (the “US Company Plans”), is an “employee pension benefit plan”
within the meaning of section 3(2) of ERISA, and which is intended to meet the
qualification requirements of section 401(a) of the Code has received a
determination letter from the Internal Revenue Service to the effect that such
plan is qualified and exempt from federal income Taxes under sections 401(a) and
501(a), respectively, of the Code, and to the knowledge of the Company, nothing
has occurred since the date of such determination letter that could adversely
affect the qualification of such plan or the tax-exempt status of such trust. In
addition, the Company has provided true and accurate copies of each US Company
Plan maintained by the Company or any of its subsidiaries on or after
December 31, 2007, that has been terminated or merged into a US Company Plan
that is currently maintained by the Company or any of its subsidiaries. The U.S.
Company Plans formerly maintained by RSI ID Technologies, Inc. and SAMSys
Technologies, Inc. were either merged into the Sirit Corp. 401(k) Plan, or were
properly terminated in accordance with ERISA and the Code, without adversely
affecting the qualification of such plan(s) or any U.S. Company Plan currently
maintained by the Company or any of its subsidiaries.     (xii)   To the
knowledge of the Company, none of the U.S. Company Plans or any trusts created
thereunder, or the Company or any of its subsidiaries, or any employee of the
foregoing, or, to the knowledge of the Company, any trustee, administrator or
other fiduciary in respect of such U.S. Company Plans, has engaged in a
“prohibited transaction” (as such term is defined in section 4975 of the Code or
section 406 of ERISA).     (xiii)   There are no Company Plans to which the
Company or its subsidiaries are required to contribute which are not maintained
or administered by the Company or its subsidiaries.     (xiv)   Except as would
not individually or in the aggregate reasonably be expected to have a Material
Adverse Effect, none of the Company Plans require or permit a retroactive
increase in premiums or payments, or require additional premiums or payments on
termination of the Company Plan relating thereto.     (xv)   Neither the
execution of this Agreement nor the consummation of the transactions
contemplated hereby will (either alone or in connection with the termination of
employment or service of any officer, employee, director, independent contractor
or consultant following, or in connection with the transactions contemplated
hereby) (i) except as set forth in Schedule (v)(xv) of the Company Disclosure
Letter, entitle any current or former employee, independent contractor or
consultant of the Company to severance pay or any increase in severance pay upon
any termination of

D-17



--------------------------------------------------------------------------------



 



      employment after the date of this Agreement, (ii) accelerate the time of
payment or vesting or trigger any payment or funding (through a grantor trust or
otherwise) of compensation or benefits under, or increase the amount payable or
trigger any other obligation pursuant to, any of the Company Plans, or
(iii) limit or restrict the right of the Company or, after the consummation of
the transactions contemplated hereby, Parent or Acquireco, to merge, amend or
terminate any such plan. None of the Company Plans in effect immediately prior
to the consummation of the transactions contemplated by this Agreement would
result separately or in the aggregate (including, without limitation, as a
result of this Agreement or the transactions contemplated hereby) in the payment
of any “excess parachute payment” within the meaning of section 280G of the
Code.     (xvi)   Each Company Plan or any other arrangement of the Company that
is, or was, subject to section 409A of the Code, was administered in reasonable,
good faith compliance with the requirements of section 409A of the Code through
December 31, 2008, and all Company Plans subject to section 409A of the Code
that provide payment after December 31, 2008 and were in existence on such date
have been amended (if applicable) to comply with the requirements of the final
regulations under section 409A of the Code. The Company (i) has no obligation to
gross-up, indemnify or otherwise reimburse any person for any Tax incurred by
such person pursuant to section 409A of the Code, (ii) has not elected to or is
not required to defer payment of amounts from a foreign entity which will be
subject to the provisions of section 457A of the Code, and (iii) has no
obligation to gross-up, indemnify or otherwise reimburse any person for any Tax
incurred by such person pursuant to section 280G of the Code.

  (w)   Employees.

  (i)   An accurate and complete list of all Employment Contracts is set forth
in Schedule (w)(i) of the Company Disclosure Letter, and full and complete
copies of such Employment Contracts have been provided to Acquireco. Subject to
the terms of the Employment Contracts set forth on Schedule (w)(i) of the
Company Disclosure Letter, the employment of each Employee in Canada is
terminable on reasonable notice. Except as set forth in Schedule (v)(xv) of the
Company Disclosure Letter, there are no agreements, promises or commitments
providing for cash or other compensation or benefits upon the consummation of
the transactions contemplated by this Agreement. The Company and its
subsidiaries are in compliance with all Employment Contracts and have not
received any notice from any Employee or Consultant that any term of a Contract
has been breached. To the knowledge of the Company, each individual in a
Consultant or independent contractor relationship with the Company or any of its
subsidiaries is in fact a Consultant or independent contractor and is not an
Employee.

D-18



--------------------------------------------------------------------------------



 



  (ii)   Neither the Company nor any of its subsidiaries is: (A) a party to any
collective agreement or collective bargaining agreement, or (B) subject to any
current, pending or threatened labour slow down, work stoppage, strike or
lockout, or any other dispute or controversy with or involving a labour
organization or with respect to unionization or collective bargaining.     (iii)
  There are no outstanding or, to the knowledge of the Company, threatened
unfair labour practices, complaints or applications of any kind, nor has any
trade union, council of trade unions, employee bargaining agency, affiliated
bargaining agent or employee association applied or threatened to apply for
certification as bargaining agent for Employees or requested or demanded
negotiations, elections, recognition or representation, nor is there a
threatened or apparent union organizing campaign for Employees not covered under
a collective bargaining agreement.     (iv)   The Company and its subsidiaries
have been and are being operated in compliance in all material respects with all
applicable Laws relating to Employees and Consultants. There are not now in
existence nor has there been within the last 12 months prior to the date of this
Agreement any pending or, to the knowledge of the Company, threatened, material
complaints, charges, orders, investigations, prosecutions, litigation,
proceedings or claims against the Company or any of its subsidiaries with any
Governmental Entity or arbitrator, or claim or investigation of wrongful
discharge, claim or investigation of employment discrimination or retaliation,
claim or investigation of sexual harassment, or other employment dispute of any
nature against the Company and its subsidiaries.     (v)   There are no material
notices of assessment, provisional assessment, reassessment, supplementary
assessment, penalty assessment or increased assessment or any other
communications related thereto which the Company or any of its subsidiaries has
received from any workers’ compensation or workplace safety and insurance board
or similar authorities in any jurisdictions where the business is carried on
which are unpaid on the date hereof or which will be unpaid at the Effective
Time and, to the knowledge of the Company, there are no facts or circumstances
which may result in a material increase in liability from any applicable
workers’ compensation or workplace safety and insurance legislation, regulations
or rules after the Effective Time. The accident cost experience of the Company
and any of its subsidiaries is such that there are no such material pending or
possible assessments and there are no claims or potential claims which may
materially affect the accident cost experience of the Company or any of its
subsidiaries.     (vi)   All vacation pay, bonuses and commissions relating to
the business of the Company and any of its subsidiaries and the Employees are
accurately

D-19



--------------------------------------------------------------------------------



 



      reflected in all material respects and have been properly accrued in the
books and records of the Company or any of its subsidiaries.     (vii)   All
Employee data necessary to administer each Company Plan is in the possession of
the Company, its subsidiaries or their agents and is in a form which is
sufficient for the proper administration of each such Company Plan in accordance
with its terms and all Laws and, to the knowledge of the Company, such data is
true and complete.         There have been no layoffs and other losses of
employment experienced at any site of employment of the Company and any of its
subsidiaries during the 90 day period preceding the date of this Agreement.    
(viii)   To the knowledge of the Company, none of the Employees, Consultants or
agents of the Company or any of its subsidiaries is or during the last two years
has been under administrative, civil or criminal investigation or indictment by
any Governmental Entity in connection with their employment at the Company or
any of its subsidiaries, nor has the Company or its subsidiaries been
(individually or collectively) liable in arrears of wages, or other compensation
or benefits, or any Taxes or penalties for failure to comply in any material
respect with any applicable Laws related to the Employees or Consultants.

  (x)   Non-Arm’s Length Transactions. Except as set forth in Schedule (x) of
the Company Disclosure Letter, there are no Contracts (other than the Employment
Contracts) existing between, among or involving the Company or any of its
subsidiaries, on the one hand, and any of their respective directors, officers
or shareholders or any of their Employees, Consultants, or directors, officers
or shareholders thereof, or any of their respective affiliates or their
associates, on the other hand (including in respect of purchasing or obtaining
any product or service or in respect of any Financial Indebtedness or guarantee
thereof). No director, officer or shareholder of the Company or any of its
subsidiaries, or Employee or Consultant or director, officer or shareholder
thereof, or any of their respective affiliates or associates has any direct or
indirect ownership interest in any person in which the Company or any of its
subsidiaries has any direct or indirect ownership interest. Except as set forth
in Schedule (x) of the Company Disclosure Letter, there are no current
contracts, commitments, agreements, arrangements or other transactions between
the Company or any of its subsidiaries on the one hand, and any director,
officer, Employee or Consultant of the Company or any of its subsidiaries or any
associate of any director, officer, Employee or Consultant, on the other hand,
other than Company Plans and Employment Contracts.     (y)   Insurance. The
Company and its subsidiaries are in compliance in all material respects with all
requirements with respect to their insurance policies, and no notice of
cancellation or termination has been received with respect to any such policy
which has not been replaced on substantially similar terms prior to the date

D-20



--------------------------------------------------------------------------------



 



      of such cancellation. There is no claim pending under any insurance
policies of the Company or its subsidiaries as to which coverage has been
questioned, denied or disputed. Copies of all insurance policies have been made
available to Acquireco.     (z)   Auditors. The auditors of the Company are
independent public accountants as required by applicable Laws and there is not
now, and there has never been, any reportable event (as defined in National
Instrument 51-102 — Continuous Disclosure Obligations) with the present or any
former auditors of the Company.     (aa)   Indebtedness. Other than indebtedness
under the Credit Agreement or as disclosed in the Company’s most recent
publicly-disclosed consolidated financial statements or as set forth in Schedule
(aa) of the Company Disclosure Letter, there are no outstanding bonds,
debentures or other evidences of Financial Indebtedness of the Company or any of
its subsidiaries excluding any inter-company indebtedness solely among the
Company and its subsidiaries. As of the date hereof, the Credit Agreement is in
full force and effect, the Company is in compliance with the terms and
conditions of the Credit Agreement, and any other evidence of material Financial
Indebtedness of the Company or any of its subsidiaries, has not received any
notice of default or breach of, or termination under, and, to the knowledge of
the Company, there exists no state of facts which after notice or lapse of time
or both would constitute a default or breach of the Credit Agreement or any
other instruments governing material Financial Indebtedness of the Company or
any of its subsidiaries, except for such defaults or breaches which,
individually or in the aggregate, would not have or reasonably be expected to
have a Material Adverse Effect.         Except as set forth in Schedule (aa) of
the Company Disclosure Letter, and except as disclosed in its most recently
publicly-disclosed consolidated financial statements:

  (i)   neither the Company nor its subsidiaries is indebted to any of its
directors or officers or any of their associates or to any securityholder of the
Company;     (ii)   none of the directors or officers of the Company or any of
their associates or Company Shareholders is indebted or under material
obligation to the Company or any of its subsidiaries on any account whatsoever
(other than pursuant to an employment contract entered into in the ordinary
course of business);     (iii)   neither the Company nor its subsidiaries has
guaranteed or agreed to guarantee any debt, liability or other obligation of any
kind whatsoever of any person other than of a subsidiary; and     (iv)   there
is no inter-company indebtedness outstanding between any of the Company and its
subsidiaries.

D-21



--------------------------------------------------------------------------------



 



  (bb)   Intellectual Property.

  (i)   The Company and its subsidiaries own or have valid licenses to use (and
are not in breach of such licenses) all Business Intellectual Property that is
material to the conduct of the business, as presently conducted, of the Company
or its subsidiaries.     (ii)   A complete and accurate list of all
registrations of, and applications for registration of, Owned Intellectual
Property is set forth in Schedule (bb)(ii) of the Company Disclosure Letter. The
Owned Intellectual Property has been duly registered or applications to register
the same have been filed such applications or registrations are in good
standing, and the Company or its subsidiaries holds the entire right, title and
interest in and to all of the Owned Intellectual Property, and has the exclusive
and unfettered right to use the Owned Intellectual Property, except to the
extent the Company or its subsidiaries has licensed others to use the Owned
Intellectual Property.     (iii)   A complete and accurate list of all of the
Licensed Intellectual Property, other than Shrink Wrap Software, is set forth in
Schedule (bb)(iii) of the Company Disclosure Letter. Neither the Company nor its
subsidiaries is a party to any contract or commitment to pay any royalty or
other fee to use Licensed Intellectual Property except pursuant to the
agreements set forth in Schedule (bb)(iii) of the Company Disclosure Letter.    
(iv)   The Owned Intellectual Property is valid and enforceable. The Owned
Intellectual Property is free and clear of all Encumbrances other than (A) those
arising under any of the IP Agreements, (B) non-exclusive licenses granted in
the ordinary course of business, and (C) Permitted Encumbrances.     (v)   None
of the Company or any of its subsidiaries or, to the knowledge of the Company,
any third party to any IP Agreement, is in breach thereof and the IP Agreements
are binding and are in full force and effect.     (vi)   To the knowledge of the
Company, except as set forth in Schedule (bb)(vi) of the Company Disclosure
Letter, the use of the Owned Intellectual Property and conduct of the business,
as conducted in the past and as presently conducted, by the Company and its
subsidiaries does not infringe upon any third party Intellectual Property
Rights.     (vii)   There is no proceeding initiated by any third party for
which notice has been provided to the Company or its subsidiaries or which to
the knowledge of the Company has been threatened, with respect to any alleged
infringement, misappropriation or other violation by the Company or any of its
subsidiaries of any third party Intellectual Property Rights.

D-22



--------------------------------------------------------------------------------



 



  (viii)   Except as set forth in Schedule (bb)(viii) of the Company Disclosure
Letter, to the knowledge of the Company, no third party is infringing upon any
of the Owned Intellectual Property and, except for patent rights scheduled for
abandonment in the ordinary course of business in accordance with the Company’s
annual maintenance review, no Owned Intellectual Property has been lost,
abandoned or cancelled or is in jeopardy of being lost, abandoned or cancelled
through failure to act by the Company or its subsidiaries.     (ix)   Since
January 1, 2008, there has been no pending or threatened claim, and there are
currently no pending or threatened claims, for which notice has been provided to
the Company or its subsidiaries challenging the validity or enforceability of,
or contesting the Company’s or any of its subsidiaries’ rights in, the Business
Intellectual Property or their rights under the IP Agreements.     (x)   All
hardware, software and firmware, technology infrastructure and other computer
systems used in connection with the conduct of the business, as presently
conducted, of the Company and its subsidiaries, taken as a whole (collectively,
the “Technology”), are sufficient for conducting the business, as presently
conducted, of the Company and its subsidiaries, taken as a whole. The Company
and its subsidiaries own or have valid licenses to use (and are not in breach of
such licenses) such Technology and have security measures in place in relation
to such Technology that meet or exceed the industry standard.     (xi)   To the
extent that any Business Intellectual Property is confidential, the Company and
its subsidiaries have taken commercially reasonable efforts to ensure that their
employees, consultants and contractors are subject to enforceable legal
obligations to maintain the confidentiality of such Business Intellectual
Property.     (xii)   The Company and its subsidiaries have taken commercially
reasonable steps (in accordance with industry standards) to protect the Owned
Intellectual Property, including commercially reasonable steps to prevent
unauthorized use or disclosure of any trade secrets, confidential information
and know how possessed by the Company and its subsidiaries.

  (cc)   Vote Required. Except as may otherwise be provided for in the Interim
Order, the only vote of holders of securities necessary to approve the
Continuance Resolution and the Arrangement Resolution is (i) in the case of the
Continuance, the affirmative vote of two-thirds of the votes cast on the
Continuance Resolution by Company Shareholders present in person or represented
by proxy at the Company Meeting, and (ii) in the case of the Arrangement, the
approval set forth in Section 2.2(b).

D-23



--------------------------------------------------------------------------------



 



  (dd)   No “Collateral Benefit”. To the knowledge of the Company, no “related
party” of the Company (within the meaning of CSA Multilateral Instrument 61-101
– Protection of Minority Security Holders in Special Transactions (“MI 61-101”))
will receive a “collateral benefit” (within the meaning of MI 61-101) as a
consequence of the transactions contemplated by this Agreement.     (ee)  
Insolvency. Neither the Company nor any of its subsidiaries: (i) is insolvent or
bankrupt under or pursuant to any corporate, insolvency, winding-up,
restructuring, reorganization, administration or other laws applicable to it;
(ii) except as set forth in Schedule (ee) of the Company Disclosure Letter, has
commenced, approved, authorized or taken any action in furtherance of
proceedings in respect of such Company or subsidiary under any applicable
bankruptcy, insolvency, restructuring, reorganization, administration, winding
up, liquidation, dissolution, or similar Law; or (iii) is or has been subject to
any actions taken or proceedings commenced by creditors or other persons for or
in respect of the bankruptcy, receivership, insolvency, restructuring,
reorganization, administration, winding-up, liquidation or dissolution of such
Company or subsidiary, or any material property or assets of such Company or
subsidiary.     (ff)   Fees. The Company represents and warrants that, except
for the Financial Advisors, no broker, finder or investment banker is entitled
to any brokerage, finder’s or other fee or commission from, or to the
reimbursement of any of its expenses by, the Company in connection with this
Agreement or the Arrangement (and the transactions contemplated herein and
therein). The Company has made full disclosure in writing to Acquireco of all
fees to be paid to the Financial Advisor under the terms of the agreements with
the Financial Advisor relating to any arrangements between the Company or any of
its subsidiaries and the Financial Advisor that are in effect at the date hereof
and the Company shall not amend or otherwise modify such agreements without the
prior written consent of Acquireco.

D-24



--------------------------------------------------------------------------------



 



Schedule E
To the Arrangement Agreement
Representations and Warranties of Parent and Acquireco
     Parent and Acquireco hereby represent and warrant to and in favour of the
Company as follows and acknowledge that the Company is relying upon such
representations and warranties in connection with entering into this Agreement
and consummating the transactions contemplated hereby:

  (a)   Organization and Qualification. Each of Parent and Acquireco is a
corporation formed and validly existing under the laws of its jurisdiction of
incorporation and has the requisite corporate power and authority to own its
assets as now owned and to carry on its business as it is now being conducted.
Each of Parent and Acquireco is duly registered or otherwise authorized to do
business and is in good standing in each jurisdiction in which the character of
its properties, owned, leased, licensed or otherwise held, or the nature of its
activities makes such registration necessary, except where the failure to be so
registered or in good standing would not, materially impair or delay the ability
of Parent or Acquireco to consummate the transactions contemplated by this
Agreement.     (b)   Authority Relative to this Agreement. Each of Parent and
Acquireco has the requisite corporate power and capacity to enter into this
Agreement and to carry out its obligations hereunder. The execution and delivery
of this Agreement by Parent and Acquireco and performance of this Agreement by
it of its obligations hereunder have been duly authorized by its board of
directors, and no other corporate proceedings on its part are necessary to
authorize the consummation of the transactions contemplated hereunder or
completion of the Arrangement. This Agreement has been duly executed and
delivered by Parent and Acquireco and constitutes a legal, valid and binding
obligation of each of Parent and Acquireco, as the case may be, enforceable
against it in accordance with the terms of this Agreement, subject to the
qualification that such enforceability may be limited by bankruptcy, insolvency,
fraudulent transfer, reorganization, moratorium or other laws of general
application relating to or affecting rights of creditors and that equitable
remedies, including specific performance, are discretionary and may not be
ordered.     (c)   No Violations.

  (i)   Neither the execution and delivery of this Agreement by Parent or
Acquireco nor the completion of the transactions contemplated hereby, nor
compliance by Parent and Acquireco with any of the provisions hereof will
violate, conflict with, or result in a breach of any material provision of,
require any consent, approval or notice under, or constitute a default (or an
event which, with notice or lapse of time or both, would constitute a default)
under (A) the organizational or charter documents governing

E-1



--------------------------------------------------------------------------------



 



      Parent or Acquireco, as the case may be; (B) any material contract or
other instrument or obligation to which Parent or Acquireco is a party, or to
which any of their respective properties or assets may be subject, or by which
Parent or Acquireco is bound; or (C) violate any Law applicable to Parent or
Acquireco or any of its subsidiaries or any of its properties or assets (except,
in the case of clauses (B) and (C) above, as would not reasonably be expected to
materially impair or delay the ability of Parent or Acquireco to consummate the
transactions contemplated in this Agreement).     (ii)   Assuming compliance
with the Interim Order and any approvals required thereunder, the Final Order,
filings with the Director under the OBCA and compliance with applicable
Securities Laws, no material authorization, approval, license, permit, order,
consent, authorization of, or registration, declaration or filing with, any
third party or Governmental Entity is required to be obtained or made by Parent
or Acquireco in connection with the performance of its obligations and the
consummation of the transactions contemplated hereunder.

  (d)   Sufficient Funds Available. Acquireco has, and will have at the
Effective Time, sufficient cash on hand to consummate the transactions and
assume the obligations contemplated by this Agreement, including for the payment
of (A) its and the Company’s fees and expenses, including the fees and expenses
of its and the Company’s advisors, (B) the aggregate Consideration for all of
the Company Shares to be acquired pursuant to the Arrangement, (C) the aggregate
Option Amount payable in respect of the Options to be cancelled pursuant to the
Arrangement.

E-2